Exhibit 10.7

 

 

 

MASTER PRIVATE LABEL FINANCING AGREEMENT

between

CHRYSLER GROUP LLC

and

SANTANDER CONSUMER USA INC.

Dated as of February 6, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS AND INTERPRETATION   

Section 1.01 Definitions

     2   

Section 1.02 Interpretation

     9    ARTICLE II    PLANNING AND TRANSITION   

Section 2.01 Transition Period

     10   

Section 2.02 Transition Plans

     11   

Section 2.03 Performance Targets

     11    ARTICLE III    PRIVATE LABEL SERVICES   

Section 3.01 Contractual Framework

     11   

Section 3.02 Key Services

     12   

Section 3.03 Dedicated Business Unit

     13   

Section 3.04 Non-Chrysler Services

     14   

Section 3.05 Dealer Financing Services

     14   

Section 3.06 Retail Financing Services

     15   

Section 3.07 Commercial Financing Services

     16   

Section 3.08 Annual Review of Financing Services

     17   

Section 3.09 Third-Party Subcontracting

     17   

Section 3.10 Trademark License and Branding

     17   

Section 3.11 Wholesale Payment Procedures

     18    ARTICLE IV    COMMITMENTS FROM SCUSA   

Section 4.01 Funding

     18   

Section 4.02 Funding Plan

     19   

Section 4.03 Approval Levels

     20   

Section 4.04 Sales Force

     20   

Section 4.05 Service Levels

     20   

Section 4.06 Dealer Training Support

     21   

Section 4.07 Remarketing

     21   

Section 4.08 Pricing; Support Rate

     21   

Section 4.09 Information Technology

     23   

Section 4.10 Information Rights/Transparency

     24   

Section 4.11 Quality

     24   

Section 4.12 Promotion

     24   

Section 4.13 Performance Metrics

     25   

Section 4.14 Data Sharing, Security and Privacy

     25   



--------------------------------------------------------------------------------

ARTICLE V    SUBVENTION   

Section 5.01 Subvention Programs

     26   

Section 5.02 Limited Exclusivity of Subvention Programs

     26   

Section 5.03 Support Rates

     26    ARTICLE VI    LIMITED EXCLUSIVITY   

Section 6.01 Limited Exclusivity

     26   

Section 6.02 Adjustment for Price Competitiveness

     27   

Section 6.03 Approval

     27   

Section 6.04 Dealer Inventory

     28   

Section 6.05 Exclusivity Termination

     28    ARTICLE VII    RISK ALLOCATION   

Section 7.01 Risk Allocation

     28   

Section 7.02 Residual Risk Sharing

     29    ARTICLE VIII    REVENUE SHARING   

Section 8.01 Upfront Payment

     30   

Section 8.02 Revenue Sharing

     30   

Section 8.03 Cross-Selling

     31   

Section 8.04 Exclusivity Fees

     31    ARTICLE IX    GOVERNANCE   

Section 9.01 Steering Committee

     31   

Section 9.02 Operating Committee

     31   

Section 9.03 Other Committees

     32    ARTICLE X    TERM; TERMINATION   

Section 10.01 Term; Termination

     32   

Section 10.02 Obligations of SCUSA Following Termination

     33   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XI    INDEMNIFICATION; LIABILITIES   

Section 11.01 Indemnification

     34   

Section 11.02 Limitations on Liability

     35   

Section 11.03 Limitation on Damages

     35   

Section 11.04 Equitable Remedies

     35   

Section 11.05 Cumulative Remedies

     36    ARTICLE XII    INFORMATION REPORTING AND CONFIDENTIALITY   

Section 12.01 Information Reporting

     36   

Section 12.02 Confidentiality

     36   

Section 12.03 Nondisclosure of Dealer and Consumer Information

     36   

Section 12.04 Information Security

     36   

Section 12.05 Confidential Personal Information

     37    ARTICLE XIII    OTHER PROVISIONS   

Section 13.01 MFN

     38   

Section 13.02 Permitted Cross-Selling

     38   

Section 13.03 Credit Policies

     38   

Section 13.04 Outsourcing

     39   

Section 13.05 Audit Rights

     39   

Section 13.06 Expenses

     39   

Section 13.07 Regulatory Compliance

     39   

Section 13.08 Force Majeure

     40    ARTICLE XIV    MISCELLANEOUS   

Section 14.01 Representations and Warranties

     40   

Section 14.02 Notices

     41   

Section 14.03 Execution in Counterparts

     42   

Section 14.04 Further Assurances

     42   

Section 14.05 Relationship of the Parties

     42   

Section 14.06 Assignment and Amendment

     42   

Section 14.07 Severability

     42   

Section 14.08 No Third Party Beneficiaries

     42   

Section 14.09 Dispute Resolution

     42   

Section 14.10 GOVERNING LAW

     43   

Section 14.11 Consent to Jurisdiction

     43   

Section 14.12 No Trial by Jury

     43   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

A. Equity Option Agreement

B. SCUSA Readiness Plan

C. Dealer Financing Terms

D. Corporate Identity Guidelines

E. Service Level Standards

F. Chrysler Privacy, Security and Confidentiality Agreement

 

-iv-



--------------------------------------------------------------------------------

This MASTER PRIVATE LABEL FINANCING AGREEMENT (this “Agreement”), dated as of
February 6, 2013, (the “Effective Date”) is made by and between CHRYSLER GROUP
LLC, a Delaware limited liability company (“Chrysler”) and Santander Consumer
USA Inc., an Illinois corporation (“SCUSA”).

RECITALS:

 

(A) Chrysler manufactures, distributes, markets and sells motor vehicles and
related goods and services, which are offered for sale under various brands to
retail Consumers through a network of dealerships authorized by Chrysler.

 

(B) SCUSA is a financial services company that provides automotive finance and
lease, insurance, lending and related services to a variety of customers,
including retail purchase and lease financing to automobile purchasers and
wholesale financing and related services to automobile dealers and is majority
owned by Banco Santander, a global retail banking organization.

 

(C) SCUSA intends to support the sale of Chrysler Products by providing retail
loans and purchasing retail installment sale contracts and lease contracts and,
in lease transactions, purchasing the underlying leased vehicle from Chrysler
Dealers and by providing financing for the fleet purchase of multiple vehicles
by a single customer or group of related customers.

 

(D) From time-to-time Chrysler may offer retail customers incentive programs to
purchase or lease Chrysler Products including special lease or financing support
programs, lease pull-ahead programs, lease or financing pre-approved programs
and down payment assistance programs.

 

(E) SCUSA is willing and able to provide certain Chrysler-branded dealer,
consumer and commercial automotive financing services as described under the
terms and conditions of this Agreement.

 

(F) This Agreement is intended to provide for Chrysler the customer loyalty and
dealer support benefits that would accrue to Chrysler were it an OEM with an
exclusive financing affiliate, and to provide to SCUSA a competitive level of
return based on support from Chrysler comparable to that which would be provided
by an OEM with an exclusive financing affiliate.

 

(G) Chrysler and SCUSA desire to formally document and to establish a framework
for their relationship in the United States.

 

(H) Chrysler and SCUSA are also contemporaneously entering into an Equity Option
Agreement (as defined below), [***].

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Chrysler and SCUSA hereby agree as follows:

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. The words in this Agreement have the meanings usually
and customarily ascribed to them in commercial contracts, except that the
following terms shall have the meanings set forth below.

(a) “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by or under common control with such Person. For purposes of this
definition, “control” (including the terms “controlling,” “controlled” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that Affiliates of a Person shall not be deemed to
include any other Person (A) under common control with such Person but who does
not control, and is not controlled by, such Person; and (B) whose actions are
not directed by such Person or any of its other Affiliates; provided further,
that possession of more than twenty percent (20%) of the voting securities of
any Person shall be deemed to constitute “control” for purposes of this
Agreement. For the avoidance of doubt, Fiat S.p.A. and its Subsidiaries (other
than Chrysler and any Subsidiaries of Chrysler) shall be deemed not to be
Affiliates of Chrysler.

(b) “ALG” means the Residual Value Lease Guide, a publication of Automotive
Lease Guide (alg), Inc.

(c) “Ancillary Services” means Dealer Ancillary Services and Retail Ancillary
Services.

(d) “Asset Class” means a set of related Financing Services that have similar
risk and return characteristics. For example, Dealer Wholesale Financing, Lease
Financing, Retail Financing, etc. is each individually an Asset Class.

(e) “Bundling” means offering, marketing or selling two or more services
together as a package (without regard to whether a discount or integrated price
is offered) and the terms “Bundle” or “Bundled” shall have correlative meanings.

(f) “Business Day” means a day that is not a Saturday, Sunday or other day on
which commercial banks are required or authorized by law to be closed in Auburn
Hills, Michigan or New York, New York.

(g) “Chrysler Marks” means the “Chrysler Capital”, “Chrysler”, “Dodge”, “Jeep”,
“RAM”, “Chrysler Capital” and “Mopar” word trademarks, and their corresponding
brand logos. “Chrysler Marks” may at Chrysler’s option include names, logos, and
trademarks under additional brands, including, one or more brands of Fiat Group
Automobiles S.p.A. that may be distributed by or through Chrysler from time to
time.

(h) “Chrysler MSRP” means the retail price of Chrysler Products suggested by
Chrysler that Dealers sell the relevant Chrysler Product.

 

2



--------------------------------------------------------------------------------

(i) “Chrysler Products” means motor vehicles and related goods and services
manufactured or distributed by Chrysler under various brands, including
“Chrysler”, “Dodge”, “Jeep”, “RAM” and “Mopar”. “Chrysler Products” may at
Chrysler’s option include vehicles under additional brands, including, one or
more brands of Fiat Group Automobiles S.p.A. that may be distributed by or
through Chrysler from time to time.

(j) “Commercial Customer” means a Large Commercial Customer, Small Commercial
Customer or any other Person that acquires or seeks to acquire Chrysler Products
for business, commercial or similar purposes.

(k) “Commercial Financing” means Financing Services provided to Commercial
Customers.

(l) “Commercial Financing Cap” as defined in Section 4.08.

(m) “Comparable OEMs” [***]; provided that such list may be modified,
supplemented or amended by Chrysler from time to time with the approval of SCUSA
(not to be unreasonably withheld or delayed).

(n) “Confidential Information” means the terms and conditions of this Agreement
and/or any information (including data developed from any such information) in
any format that meets all of the following criteria:

(i) Chrysler, SCUSA, or their respective Subsidiaries or Representatives (the
“receiving party”) obtains the information from the other party (the “disclosing
party”) or the disclosing party’s Subsidiaries or Representatives before or
after the execution of this Agreement;

(ii) Any of the information relates to the business or financial activities of
the disclosing party or its Subsidiaries; and

(iii) The information is made available to the receiving party to facilitate one
or both parties’ performance of this Agreement or otherwise as a result of the
commercial relationship between Chrysler and SCUSA, including information
relating to customers and dealerships, pricing, methods, operations, processes,
trade secrets, credit programs, financial data, business and financial
relationships, technical data, statistics, technical specifications,
documentation, research, development or related information, computer systems,
employees, and any results or compilations of any of the foregoing;

provided that “Confidential Information” does not include any information that
(i) is or becomes publicly available by any means other than a breach of this
Agreement or any other obligation of a party; (ii) was known by the receiving
party before its receipt from the disclosing party (provided that the source of
that information is not known to the receiving party to be prohibited by
contract or applicable law from disclosing that information or the receiving
party is not otherwise under an obligation to maintain the confidentiality of
such information); or (iii) is independently developed by the receiving party
without using any information (other than information described in the foregoing
clauses (i) and (ii)) from the disclosing party.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

3



--------------------------------------------------------------------------------

(o) “Confidential Personal Information” means all information about Consumers
that are natural Persons, including, without limitation, names, addresses,
telephone numbers, account numbers and lists thereof, and demographic, credit,
financial and transaction information for such Consumers.

(p) “Consumer” means (i) a Retail Consumer or (ii) a Commercial Customer.

(q) “Consumer Financing” means Retail Financing and Lease Financing.

(r) “Cost of Funds” means the average cost of borrowing (or otherwise securing
funds, including through wholesale conduits, securitizations and similar
programs) used in recalculating the Support Rate under this Agreement, the
methodology and an illustrative calculation of which are set forth on Schedule
1.01(r) to this Agreement.

(s) “Credit Application” means a credit application in one or more standard
forms developed or approved by SCUSA submitted by or on behalf of a Consumer in
connection with the purchase or lease of a new or used Chrysler Product that a
Dealer submits for SCUSA’s assessment and credit decision as to whether SCUSA
would provide Consumer Financing for that Consumer, if the Dealer were to offer
it to SCUSA.

(t) “Credit Rating Impairment” will be deemed to occur if the corporate credit
rating, as determined by one or more Rating Agencies, of [***]. Notwithstanding
the foregoing, a Credit Rating Impairment will be deemed not to have occurred if
SCUSA, within thirty (30) days of such corporate credit rating downgrade,
demonstrates to Chrysler’s good faith satisfaction that the downgrade will not
impair SCUSA’s ability to perform under this Agreement, with regard to [***].

(u) “Credit Tier” means a category of credit risk determined by the Steering
Committee based on FICO Scores.

(v) “Dealer” or “Dealers” means the network of dealerships authorized by
Chrysler to sell Chrysler Products in the United States.

(w) “Dealer Ancillary Services” means dealer inventory insurance services,
property/casualty, business interruption and other insurance products, cash
management services, portfolio management services, dealer inventory
administration, Remarketing services and other financial services that may be
provided to Dealers.

(x) “Dealer / Customer Database” means the database maintained by SCUSA and
Chrysler of all Dealers and Consumers and related data regarding Financing
Services provided by such Dealers and Consumer.

(y) “Equity Option Agreement” means the agreement of even date herewith in the
form attached as Exhibit A to this Agreement (the “Equity Option Term Sheet”)
pursuant to which SCUSA has granted to Chrysler the option to acquire equity
ownership in an organization providing the Financing Services.

(z) “Existing MAFA” means the Auto Finance Operating Agreement, dated as of
April 30, 2009 by and between Ally Financial Inc. (formerly known as GMAC Inc.)
and Chrysler.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

4



--------------------------------------------------------------------------------

(aa) “Fees” means all [***] as contemplated by this Agreement.

(bb) “FICO Score” means the standard consumer credit scoring system created by
Fair Isaac Company and commonly used by consumer credit agencies in the United
States, together with any successor system during the term of this Agreement.

(cc) [RESERVED]

(dd) “Financing Disruption” means circumstances where global credit markets are
such that credit is either not available or not available on commercially
reasonable terms to borrowers with credit rating and business prospects similar
to SCUSA for a period of [***]. The Steering Committee shall establish specific
benchmarks for determining whether and when a Financing Disruption has occurred
pursuant to this definition, which once established shall be modified only by
written agreement of the parties.

(ee) “Financing Services” means Dealer Financing Services, Consumer Financing
Services and Commercial Financing Services.

(ff) “First Break Date” means the date that is ten (10) years from the Full
Start Date.

(gg) “Full Start Date” means May 1, 2013.

(hh) “GAAP” means generally accepted accounting principles in the United States.

(ii) “Governmental Authority” means any supranational, international, national,
federal, state or local court, provincial, government, department, commission,
board, bureau, agency, official or other regulatory, administrative or
governmental authority.

(jj) “Initial Funding Period” means the period of time that begins on the
Effective Date and ends on the Full Start Date.

(kk) “Inventory Finance Disruption” will be deemed to have occurred if Chrysler,
in any period of [***], receives notice of termination (which does not include
temporary suspensions of a right to draw on credit lines) of Inventory Financing
arrangements for [***].

(ll) “Inventory Financing” means the financing of motor vehicle inventory by
Dealers.

(mm) “Large Commercial Customer” means a Person generally purchasing or leasing
more than twenty vehicles for commercial or rental fleets for business,
commercial or similar purposes.

(nn) “Law” shall mean any federal, state, local or foreign law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree, arbitration
award, agency requirement, judicial, agency or administrative opinion,
franchise, license or permit of any governmental authority or common law,
including but not limited to consumer protection, consumer credit, consumer
leasing, telemarketing, truth in advertising, copyright and trademark and
antitrust laws.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

5



--------------------------------------------------------------------------------

(oo) “Lease Financing” means financing for motor vehicle lease contracts,
including the underlying lease vehicle.

(pp) “LIBOR” means, with respect to any period, (a) the interest rate per annum
appearing on Reuters Screen LIBOR01 or any successor page as the composite
offered rate for inter-bank deposits of Dollars for such period as of 11:00
a.m., London time, on the day that is two London banking days before the date on
which such period commences and (b) if the rate specified in clause (a) does not
appear, an interest rate per annum equal to the rate at which deposits in
Dollars are offered by major banks in the London inter-bank market for such
period at 11:00 a.m., London time, on the day that is two London banking days
before the date on which such period commences.

(qq) “Market Benchmark” will be determined in an objective and verifiable manner
on [***] through the Steering Committee based on the [***] broken down by FICO
bands, as referenced in Section 4.03, for retail sales by Comparable OEMs.
“Market Benchmark” will be quantified using multiple accessible data sources
selected in advance [***] and include like credit and structure characteristics.
The Steering Committee will on a regular basis (at least quarterly), oversee a
review of the efficacy of the “Market” rates through a variety of means,
including internal audits, and side-by-side reviews with Dealers. An
illustrative calculation of “Market” rates is attached as Schedule 1.01(qq). To
the extent the Steering Committee is unable to agree on Market Benchmark,
Chrysler shall have the right to engage a third party (the identity of which
shall be subject to SCUSA’s prior consent, not to be unreasonably withheld,
conditioned or delayed) to determine Market Benchmark by credit tiers and
region.

(rr) “Material Deviation” means” a difference between originally reported data
and the data derived from the results of an audit conducted pursuant to
Section 13.05 that [***] of the originally reported data; provided that [***].

(ss) “NADA” means the National Automobile Dealers Association.

(tt) “Net Interest Income” means the gross interest income that has been or
should be recognized by SCUSA under GAAP in connection with the Retail Financing
less the interest expense directly related to the funding made available in
respect of the interest earning assets, calculated based on [***]. An
illustrative calculation of Net Interest Income is set forth on Schedule
1.01(tt) to this Agreement.

(uu) “Net Revenues” means the sum of (i) Net Interest Income, plus (ii) Fees,
plus (iii) Operating Lease Revenue.

(vv) “New Vehicle Net Wholesale Price” means wholesale delivery price (as set by
Chrysler) less applicable Lease incentives.

(ww) “Next Break Date” means (i) the date that is one year after the First Break
Date or (ii) following the First Break Date, the date that is one year after the
immediately preceding First Break Date or Next Break Date, as applicable.

(xx) “OEM” means an original equipment manufacturer or distributor of passenger
cars and light trucks.

(yy) [RESERVED]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

6



--------------------------------------------------------------------------------

(zz) “Operating Lease Revenues” means net revenues (net of depreciation and
taxes) from Lease Financing provided by or through SCUSA, to Consumers leasing
Chrysler Products, that have been or should be recognized as revenue by SCUSA
(or affiliated Lease Financing partners, such as [***]) under GAAP.

(aaa) “Operating Spread” means a fixed spread between the Support Rate and the
Cost of Funds, [***]. The Operating Spread will be established to be in line
with comparable U.S. financial services/depositary institutions active in
automotive finance and evaluated based on [***]. The existing methodology and an
illustrative calculation of the Operating Spread is set forth on Schedule
1.01(aaa) of this Agreement.

(bbb) “Order” means any award, decision, injunction, judgment, decree,
settlement, order, process, ruling, subpoena or verdict (whether temporary,
preliminary or permanent) entered, issued, made or rendered by any court,
administrative agency, arbitrator, Governmental Authority or other tribunal of
competent jurisdiction.

(ccc) “Person” means any individual, corporation, limited liability company,
partnership (whether general or limited), association, company, joint-stock
company, trust, business or statutory trust, estate, joint venture,
unincorporated organization, Governmental Authority or any other entity, in its
own or any representative capacity.

(ddd) “Rate Support” means, with respect to financing incentives offered by
Chrysler on Consumer Financing (including balloon contracts and any other
significant products) that enable Retail Consumers to obtain a specified
interest rate that is below market rates, the difference between the Support
Rate and the below-market rate.

(eee) “Rate Support Subvention Program” means a Subvention Program involving
Rate Support.

(fff) “Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall
not make a corporate credit rating on SCUSA or Banco Santander publicly
available, a nationally recognized statistical rating agency or agencies, as the
case may be, selected by Chrysler which shall be substituted for Moody’s or S&P
or both, as the case may be.

(ggg) “Remarketing” means remarketing and related auction services for the
purchase and sale of used vehicles, including through proprietary internet
auctions hosted by SCUSA.

(hhh) “Representatives” means directors, officers, employees and representatives
of a party or any of its Subsidiaries and each of their respective agents,
representatives, auditors, attorneys, and other professional advisors.

(iii) “Residual Value Losses” are determined as [***]; and “Residual Value
Gains” are determined as the amount by which [***]. For purposes of calculating
gains on early lease termination, [***] will be deducted from the gross sales
proceeds.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

7



--------------------------------------------------------------------------------

(jjj) “Retail Ancillary Services” means maintenance and repair contracts
(MARCs), extended warranty products, automobile insurance or protection
products, or similar products sold to Consumers.

(kkk) “Retail Consumer” means an individual who acquires or seeks to acquire
Chrysler Products at retail primarily for personal, family or household
purposes.

(lll) “Retail Financing” means motor vehicle retail installment sale contracts.

(mmm) [RESERVED]

(nnn) “Small Commercial Customer” means a Person generally purchasing or leasing
between two and twenty vehicles for business, commercial or similar purposes.

(ooo) “Specified Banking Subsidiaries” means those banking organizations that
are (i) directly or indirectly wholly-owned by Banco Santander and (ii) listed
on Schedule 1.01(ooo). SCUSA and such Specified Banking Subsidiaries may offer
products to Dealers, but only as set forth in Schedule 1.01(ppp).

(ppp) “Standard Banking Services” means those banking and financing services
that may be offered to Dealers by SCUSA and the Specified Banking Subsidiaries
as set forth in Schedule 1.01(ppp).

(qqq) “Subsidiary” means, with respect to any Person, any other Person of which
a majority of the voting interests is owned, directly or indirectly, by such
Person.

(rrr) “Subvention Program” means programs in which Chrysler offers subvention
through a financial services company conditioned upon a Retail Consumer
financing or leasing through a specific financial services company. For the
avoidance of doubt, “Subvention Program” does not include a program in which
Chrysler offers payments or subsidies to Dealers directly or provides cash
allowances or incentives whether to Dealers or Retail Consumers.

(sss) “Support Rate” means the interest rate SCUSA provides when Chrysler wants
to sponsor special financing rates to Retail Consumers through a Rate Support
Subvention Program.

(ttt) “US GAAP” means the generally accepted accounting principles in the United
States.

(uuu) Each of the following terms has the meaning set forth in the Section set
forth opposite such term below:

 

Chrysler    Recitals COIN    Section 4.14 Commercial Financing Cap    Section
4.08 [***]    [***] Commercial Financing Index    Section 4.08 Commercial
Financing Services    Section 3.07 Committed Credit Lines    Section 4.02(E)
Credit Policies    Section 3.02

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

8



--------------------------------------------------------------------------------

Cross-Selling Activities    Section 13.02 Data Sharing Agreement    Section 4.14
Dealer Financing Services    Section 3.05 Dealings    Section 3.01 Dispute   
Section 14.09 Effective Date    Recitals Equity Option Term Sheet   
Section 1.01(y) [***]    [***] [***]    [***] Financing Privacy Policy   
Section 4.14 Force Majeure Condition    Section 13.08 Implementing Agreement   
Section 3.01 Indemnifiable Claim    Section 11.01 Indemnitee    Section 11.01
Indemnitor    Section 11.01 Key Performance Metrics    Section 4.13 Lead Member
   Section 9.01 Minimum Approval Target    Section 4.03 [***]    [***] Recovery
Plan    Section 4.05 Retail Financing Services    Section 3.06 SCUSA    Recitals
Subvention Fund    Section 4.05 Termination Notice    Section 10.01 Transition
Period    Section 2.01 Upfront Payment    Section 8.01 Volume Threshold   
Section 6.01 Wholesale Backup    Section 4.02(C)

Section 1.02 Interpretation. In this Agreement, except to the extent that the
context otherwise requires:

 

  (i) the headings are for convenience of reference only and shall not affect
the interpretation of this Agreement;

 

  (ii) defined terms include the plural as well as the singular and vice versa;

 

  (iii) words importing gender include all genders;

 

  (iv) a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been or may from time to time be amended,
extended, re-enacted or consolidated and to all statutory instruments or orders
made under it;

 

  (v) any reference to a “day” or a “Business Day” shall mean the whole of such
day, being the period of 24 hours running from midnight to midnight;

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

9



--------------------------------------------------------------------------------

  (vi) references to Recitals, Sections and subsections are references to
Recitals, Sections and subsections of this Agreement;

 

  (vii) the words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”;

 

  (viii) unless otherwise specified, references to any document or agreement,
including this Agreement, shall be deemed to include references to such document
or agreement as amended, restated, supplemented or replaced from time to time in
accordance with its terms and (where applicable) subject to compliance with the
requirements set forth herein and in the other Transaction Documents;

 

  (ix) the Uniform Commercial Code, and any express or implied interpretation of
terms thereunder, shall not apply to this Agreement which does not involve a
sale of goods; and

 

  (x) unless otherwise specified, references to any party to this Agreement or
any other document or agreement shall include its successors and permitted
assignees.

ARTICLE II

PLANNING AND TRANSITION

Section 2.01 Transition Period.

(a) SCUSA will use its best efforts to facilitate a smooth transition from
Chrysler’s current arrangements for auto finance services provided pursuant to
the Existing MAFA to the Financing Services to be provided by SCUSA under this
Agreement. The “Transition Period” shall begin on [***] and end on [***] unless
mutually determined by the parties to occur sooner.

(b) Except as otherwise set forth in Schedule 2.01(b), SCUSA shall be ready,
willing and able to provide all Financing Services sufficient to meet Chrysler,
Dealer, or Retail Consumer demand, as appropriate, on the Full Start Date. In
the event that Chrysler determines in good faith, after consultation with SCUSA,
that SCUSA is unable or unwilling to provide any Financing Services (either in
total or in a manner sufficient to meet Chrysler, Dealer, or Retail Consumer
demand) within a commercially reasonable amount of time after Chrysler’s request
therefor, Chrysler may, after resolution of any dispute as provided below, enter
into agreements (“Third Party Agreements”) with any other Person(s) to obtain
access to such Financing Services; provided that once SCUSA is able and willing
to provide such Financing Services Chrysler will work with SCUSA in good faith
to develop arrangements under which SCUSA may provide such Financing Services
consistent with any agreements Chrysler may have entered into as contemplated
above. Notwithstanding anything to the contrary contained herein, such Third
Party Agreements [***]. Should SCUSA disagree with Chrysler’s determination
above, SCUSA may bring this dispute to the Steering Committee within 10 days,
clearly demonstrating to the Steering Committee’s satisfaction that SCUSA’s
capabilities and execution timing in fact meet or exceed Chrysler’s requirements
and the Steering Committee may determine that SCUSA’s capabilities and execution
timing in fact meet or exceed Chrysler’s requirements, but shall make any such
determination within 30 days of Chrysler’s initial determination.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

10



--------------------------------------------------------------------------------

Section 2.02 Transition Plans.

(a) Except as otherwise agreed in this Agreement, SCUSA shall launch all Dealer
Financing Services and Consumer Financing Services by the Full Start Date. To
launch all Dealer Financing Services and Consumer Financing Services by the Full
Start Date, SCUSA shall meet all obligations and interim milestones, by certain
specified dates, as set forth Exhibit B

Section 2.03 Performance Targets

(a) Transition Period

(i) During the Transition Period, SCUSA shall meet the following specific
performance targets:

 

  (A) Approval Rates as provided in Section 4.03(b) below;

 

  (B) Penetration rates subject to Section 4.13, and during the Transition
Period:

 

         Penetration    

Retail:         Prime

   [***]%

Non-Prime

   [***]%

Total Retail

   [***]%

Lease

   [***]%

Wholesale

   [***]%

(ii) Chrysler may also, in the event that any of the targets in
Section 2.03(a)(i) are not met, determine in its discretion that key processes
have been effectively implemented.

(b) Post-Transition Period

(i) If SCUSA meets each of the performance targets contemplated in Section 2.02
and Section 2.03(a)(i) regarding the Approval Rates and penetration rates, the
remaining term of this Agreement through the First Break Date will become
effective, subject to any other remedies, including rights of early termination,
as provided in this Agreement.

ARTICLE III

PRIVATE LABEL SERVICES

Section 3.01 Contractual Framework.

(a) This Agreement establishes the contractual framework for dealings between
Chrysler and SCUSA related to Consumer Financing, Dealer Financing and
Remarketing (individually and collectively “Dealings”).

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

11



--------------------------------------------------------------------------------

(b) Nothing in this Agreement precludes SCUSA from providing or continuing to
provide, subject to, among other provisions of this Agreement, SCUSA’s
obligations under Section 13.01 of this Agreement, any financial services to
OEMs other than Chrysler or to dealers other than Chrysler Dealers, or from
providing or, subject to any express provisions of this Agreement, continuing to
provide insurance, mortgage, banking, or other non-automotive financial
services.

(c) The specific terms and conditions related to individual Dealings that are
not captured by this Agreement, or as to which the Parties mutually agree to
provide for more specific terms as to a specific transaction, series of
transactions, or type of transaction, will be the subject of separate agreements
(each an “Implementing Agreement”), and unless SCUSA and Chrysler specifically
agree otherwise, including in such Implementing Agreement, this Agreement shall
control to the extent of any direct conflict between this Agreement and any such
Implementing Agreement.

(d) Chrysler and SCUSA shall reasonably cooperate with one another and shall
each assist the other in good faith in carrying out the other’s obligations
under this Agreement and will execute and deliver all documents and instruments
reasonably necessary and appropriate to do so.

(e) The Financing Services under this agreement will be the sole and exclusive
financing services provided by SCUSA to Chrysler customers and Chrysler dealers
unless otherwise agreed by Chrysler in writing. This provision is not intended
to limit Chrysler customer or Chrysler Dealer financing options solely to this
Agreement.

(f) The terms of this Agreement are intended to preserve the customer loyalty
and dealer support benefits that have historically accrued to Chrysler as a
manufacturer with an exclusive financing affiliate while at the same time
assuring that SCUSA receives a competitive level of return. SCUSA recognizes
Chrysler’s desire to grow its automotive business and will use all commercially
reasonable efforts to support Chrysler in that effort.

Section 3.02 Key Services.

(a) SCUSA shall provide the services described below to Consumers and Dealers in
connection with and in support of the Financial Services:

(i) SCUSA shall provide the front-end system under the Chrysler Capital brand
for loan submission by Consumers or by Dealers on behalf of Consumers through
DealerTrack, RouteOne, and direct application channels;

(ii) SCUSA shall provide a system to provide initial notification of loan
application results to Dealers on behalf of Consumers (approval, conditional
approval or rejection) in a timely manner. Specifically, SCUSA will provide, as
Chrysler Capital, a callback (either automated or manually) with a baseline deal
structure within [***] after a loan or lease application is submitted through
[***] channels. The initial callbacks shall [***] decision, any applicable
stipulations, and contact information for the dealer to package and send deals,
or rehash (i.e., the negotiation of individual applications between SCUSA and a
Dealer) with a SCUSA dedicated buyer or funding associate. The parties
understand rehashing is an acceptable part of the underwriting process and as
such, SCUSA dedicated buyers and funding associates shall be available for
rehash discussions [***] of loan application submission. If stipulations are
required, SCUSA buyers and

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

12



--------------------------------------------------------------------------------

funding associates shall immediately and clearly state such stipulations on the
callback or during rehash. The above approval and response requirements assume
receipt of loan applications at any time from [***] on any day (excluding
specified holidays as determined by the Steering Committee) in the relevant
North American time zone;

(iii) SCUSA shall provide full spectrum credit servicing for Consumer Financing
as Chrysler Capital and will leverage existing infrastructure and technology to
maximize efficiency and effectiveness and control cost. Chrysler Capital account
management will be model-driven and utilize existing and customized automated
servicing and collections strategies based on custom scores, behavior scores,
and predictive modeling. Each of these models will be validated against actual
results and, when necessary, adjusted based on real time performance. These
strategies shall leverage application characteristics, refreshed credit data and
customer behavior to apply risk driven loan treatment;

(iv) SCUSA shall provide Remarketing services to Dealers at SCUSA’s sole cost
and expense as more fully described in Schedule 3.02(a)(iv);

(v) SCUSA shall in consultation with Chrysler, establish credit policies (the
“Credit Policies”) applicable to the Financing Services provided under this
Agreement. These policies will be validated against actual results and, when
necessary, adjusted based on real time performance. SCUSA shall in good faith,
and as allowed by Law (including, for avoidance of doubt, all state and federal
finance regulations applicable to SCUSA), seek to establish Credit Policies with
the goal of meeting the needs for Chrysler Dealers and Consumes regarding
Financing Services, while also seeking to meet Chrysler’s retail sales
objective; and

(vi) SCUSA shall, in consultation with Chrysler, develop Chrysler Capital
branded loan documentation for Lease Financing.

Section 3.03 Dedicated Business Unit.

(a) SCUSA shall establish a separate business unit dedicated to providing the
Financial Services. The business unit shall include SCUSA employees dedicated
solely to marketing and product development and new program, design, development
and implementation of the Financing Services.

(b) SCUSA shall segregate its Chrysler-dedicated front office personnel, sales
force personnel, and the Dealer / Customer Database from other personnel, sales
force personnel, funding, retail credit and dealer credit underwriting, and
dealer and customer databases that are not dedicated to providing the Financing
Services provided under this Agreement or are not otherwise dedicated to
performing SCUSA’s obligations under this Agreement. Segregation of back office
personnel (customer service, collections, and administration) shall be as
determined by the Steering Committee.

(c) SCUSA shall provide dedicated marketing/program development personnel and
sales force personnel at Chrysler locations, as specified by Chrysler.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

13



--------------------------------------------------------------------------------

(d) At Chrysler’s request and expense, SCUSA will develop and implement
information technology systems with infrastructure segregated from other SCUSA
systems to facilitate the transition to, and/or purchase of operating systems
by, Chrysler or its designee(s).

(e) In lieu of maintaining an office location in the metropolitan Detroit area
appropriately staffed by certain key SCUSA individuals resident in the
metropolitan Detroit area, as originally agreed, SCUSA agrees that [***] at
least [***] of the key individuals leading the established, separate business
unit dedicated to providing the Financial Services, [***], will be ready and
capable to meet with Chrysler, in person at Chrysler’s Auburn Hills
headquarters, for the duration of this Agreement without limit as to the
duration of any such meeting or the number of such meetings Chrysler may
request. Any person meeting with Chrysler shall have appropriate authority to
act on behalf of SCUSA. The list of such key individuals for purposes of this
Section is set forth in Schedule 3.03(e), which shall be amended from time to
time by agreement of the Steering Committee.

Section 3.04 Non-Chrysler Services.

(a) Except as provided in Schedule 1.01(ppp) or as may otherwise be agreed
between Chrysler and SCUSA to jointly market with appropriate shared
compensation for the offer of any such agreed product or services, SCUSA shall
not market or provide any services not related to Chrysler through Dealers or at
any Chrysler location without prior written consent of Chrysler subject to
appropriate exceptions that may be approved by Chrysler (such approval not to be
unreasonably withheld or delayed) to permit Specified Banking Subsidiaries to
provide Standard Banking Services that are unrelated to, and that are not
Bundled with, any Financing Services provided by SCUSA pursuant to this
Agreement.

Section 3.05 Dealer Financing Services.

(a) SCUSA shall provide full and fair consideration of any application for
Dealer Financing received from a Dealer, applying commercial lending credit risk
underwriting standards consistent with SCUSA’s general practices for financing
automotive dealers and will provide Dealer Financing to Dealers, if appropriate
in SCUSA’s reasonable discretion in accordance with its usual and customary
commercial lending standards, subject to safety and soundness requirements and,
absent a default by the dealer, the guidelines described in Exhibit C to the
Agreement.

(b) The Financing Services, to be provided by SCUSA to Dealers, shall include
the following services and any additional services necessary or appropriate to
facilitate the offering of any of the services listed below (collectively, the
“Dealer Financing Services”):

(i) Dealer Wholesale Financing – SCUSA shall offer lines of credit to Dealers,
sufficient to allow each Dealer to meet Chrysler sales objectives, to finance
the acquisition of automobiles and Ancillary Services sold or distributed by
Chrysler (including FIAT-branded automobiles). SCUSA shall provide [***]
settlement to Chrysler on all Dealer Inventory Loans [***];

(ii) Other Dealer Financing – SCUSA shall provide sufficient secured or
unsecured working capital loans or credit lines, real estate or mortgage loans,
equipment financing, and medium-term loans to finance construction of new
dealerships or renovations, additions or expansions of existing dealerships;

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

14



--------------------------------------------------------------------------------

(iii) Used Vehicle Inventory Financing – SCUSA shall provide lines of credit to
Dealers for used vehicle inventory financing;

(iv) Wholesale Parts Inventory Financing – SCUSA shall provide lines of credit
to Dealers to finance the purchase and carrying of parts inventory (including
Dealers that supply parts to customers other than Retail Consumers, such as
other dealers or body shops);

(v) Financing for Ancillary Purposes – SCUSA shall provide financing to Dealers
to support dealer rental, demonstrator vehicles and courtesy vehicles;

(vi) Ancillary Services – SCUSA shall provide to Dealers specified Dealer
Ancillary Services;

(vii) Dealer Participation Programs – SCUSA shall make available to Dealers
services designed to allow Dealers to participate in recourse for credit losses
and/or lease residuals on loans and leases provided by Chrysler customers for
competitive purposes (i.e., Dealers offered the opportunity to buy down rate or
contribute financially to enable a Retail Consumer to qualify for a Retail
Financing product); and

(viii) Dealer Loyalty Programs – SCUSA shall in consultation with Chrysler
develop and provide to Dealers loyalty incentive programs providing financial
incentives to Dealers designed to (i) foster a coordinated approach across all
of the Financing Services within the Chrysler Dealer network, (ii) promote
Dealers’ access to and utilization of the Financing Services and (iii) increase
Chrysler brand equity consistent with best practices on the understanding and on
a basis that is competitive with offerings of auto finance companies affiliated
with an OEM.

(c) Chrysler shall not prohibit Dealers from providing guaranties and/or
additional security or credit enhancements to SCUSA, including granting a
secondary security interest in accounts payable owed by Chrysler to Dealers.

Section 3.06 Retail Financing Services.

(a) SCUSA shall provide full and fair consideration for any and all Credit
Applications from a Retail Consumer. SCUSA shall apply credit risk underwriting
standards consistent with SCUSA’s general practices for Retail Financing and
will purchase contracts or otherwise provide such Retail Financing, if
appropriate in SCUSA’s reasonable discretion in accordance with its usual and
customary standards for creditworthiness and any applicable regulatory safety
and soundness standards.

(b) The Financing Services to be provided by SCUSA for Retail Consumers shall
include the following services and any additional services necessary or
appropriate to facilitate the offering of any of the services listed below
(collectively, the “Retail Financing Services”):

(i) Consumer Loans/Installment Sale Contracts – Subject to the exception listed
on Schedule 2.01(b), SCUSA shall provide consumer loans (including balloon
payment loans), installment sale contracts and lender financing products common
to the market to finance Retail Consumers in the purchase of new and used
(including certified pre-owned) vehicles from Dealers;

(ii) Consumer Lease Financing – Subject to the exception listed on Schedule
2.01(b), SCUSA shall provide lease financing to Retail Consumers for the
acquisition of new and used (including certified pre-owned) vehicles from
Dealers (and will purchase the underlying vehicles to facilitate such
acquisition and loan financing);

 

15



--------------------------------------------------------------------------------

(iii) Customer Loyalty Programs – SCUSA shall in consultation with Chrysler
develop and provide to Retail Customers customer loyalty programs, including
rate discounts for repeat OEM and/or financing customers consistent with best
practices in the industry and on a basis that is competitive with offerings of
auto finance companies affiliated with an OEM; and

(iv) Ancillary Services – SCUSA shall, in consultation with Chrysler, develop
and provide to Retail Customers a full range of market competitive Retail
Ancillary Services that are designed to be consistent with best practices in the
industry in terms of the range and quality of offerings by auto finance
companies affiliated with or otherwise providing services to other OEMs.

(v) All servicing (including billing, collections, customer service, regulatory
reporting; payoff and lien release) for Retail Financing (e.g. Consumer
loans/leases) must be retained by SCUSA under this Agreement, regardless of the
ultimate ownership of the underlying loan or lease asset.

Section 3.07 Commercial Financing Services.

(a) SCUSA shall provide full and fair consideration of any application from a
Commercial Customer, applying credit risk underwriting standards consistent with
SCUSA’s general practices for Commercial Financing and will purchase contracts
or otherwise provide such Commercial Financing, if appropriate in SCUSA’s
reasonable discretion in accordance with its usual and customary standards for
creditworthiness, and any applicable regulatory safety and soundness standards.

(b) Except as otherwise agreed to by the parties, the Financing Services to be
provided by SCUSA, shall include the following services and any additional
services necessary to facilitate the offering on a non-exclusive basis of any of
the services listed below (collectively, the “Commercial Financing Services”):

(i) Fleet and Large Commercial Customer Financing – SCUSA shall provide
financing for the purchase of vehicles by Large Commercial Customers, including
for rental fleets and large commercial fleets;

(ii) Small Commercial Customer Financing – SCUSA shall provide financing for the
purchase of vehicles by Small Commercial Customers; and

(iii) Bailment Pool – SCUSA shall provide financing for manufacturers or
up-fitters approved by Chrysler for inventory in the process of being modified,
including modifications for special equipment.

 

16



--------------------------------------------------------------------------------

Section 3.08 Annual Review of Financing Services.

(a) At least [***], SCUSA will, in consultation with Chrysler, conduct a review
of the Financing Services provided under this Agreement and use its best efforts
to ensure that the Financing Services at a minimum meet industry best practices,
particularly with respect to customer interface, marketing, operating processes
and scope of financing products. Industry best practices shall be defined by the
Steering Committee, and may be changed from time to time by agreement of the
Steering Committee to reflect changes in the industry over the term of this
Agreement. To the extent that any review of Financing Services identifies any
shortfall from industry best practices as defined by the Steering Committee, the
Steering Committee shall promptly develop a remediation plan reasonably
acceptable to Chrysler and the parties will use reasonable best efforts to
implement the remediation plan as promptly as practicable.

Section 3.09 Third-Party Subcontracting.

(a) SCUSA may provide the Financial Services via third-party subcontractors in
consultation with, or with the prior written consent of, Chrysler; provided that
any such consent by Chrysler to any third-party subcontracting will not relieve
SCUSA from any of its obligations under this Agreement.

(b) Chrysler shall have the right to review and approve (acting in its sole
discretion) any third-party sub-contracts related to Financial Services,
including the identity of any subcontractor. Any Financing Services provided
pursuant to third party subcontracts may, to the extent Chrysler determines, be
offered and sold under a Chrysler Brand.

Section 3.10 Trademark License and Branding.

(a) License Grant: The Financing Services provided by SCUSA pursuant to this
Agreement will be marketed and provided exclusively under one or more of the
Chrysler Brands. In conjunction with its marketing and provision of the Chrysler
Capital Financing Services, SCUSA may use other Chrysler Marks. Accordingly,
Chrysler hereby grants to SCUSA a limited, non-exclusive, non-transferable,
royalty-free license to use the Chrysler Marks in the United States of America,
solely in connection with the Financing Services and the performance of its
obligations under this Agreement.

(b) Usage Guidelines: SCUSA’s use of the Chrysler Marks will at all times comply
with Chrysler’s corporate identity guidelines, specifications and other usage
instructions, as such may be amended from time to time by Chrysler. The
corporate identity guidelines for the Chrysler Capital trademark are attached
hereto as Exhibit D and corresponding usage guidelines for the other Chrysler
Marks may be found on Chrysler’s corporate identity website
(www.chryslerci.com). To ensure compliance with Chrysler’s corporate identity
guidelines, SCUSA shall submit to Chrysler for prior written approval a copy of
any material incorporating any Chrysler Mark that SCUSA proposes to use in
connection with the Financing Services, including but not limited to any
signage, financing documents (e.g., lease agreements, loan documentation, etc.),
stationery, invoices, business cards, displays, websites, advertising, publicity
and promotional materials. SCUSA shall not use any such material without
Chrysler’s prior written approval, such approval not to be unreasonably
withheld.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

17



--------------------------------------------------------------------------------

(c) Acknowledgement of Ownership: As between the parties, SCUSA acknowledges
Chrysler’s exclusive ownership of the Chrysler Marks and the validity thereof.
Any and all use of the Chrysler Marks by SCUSA shall inure to the benefit of
Chrysler. SCUSA shall not (i) represent in any manner that it has any ownership
rights in the Chrysler Marks; (ii) attack the validity of any Chrysler Mark;
(iii) claim adversely to any right or interest of Chrysler in and to the
Chrysler Marks or any trademarks confusingly similar to the Chrysler Marks or
assist any third party in doing so; (iv) register or attempt to register any
trademark or domain name incorporating any Chrysler Mark; (v) sublicense any
Chrysler Mark; or (vi) initiate any legal proceeding or take any other action in
connection with the defense of any Chrysler Mark.

(d) Termination: SCUSA’s trademark license to use the Chrysler Marks terminates
when this Agreement expires or terminates. In addition, Chrysler may terminate
the trademark license granted to SCUSA to use any or all of the Chrysler Marks
in connection with the Financing Services in the event SCUSA fails to meet any
of the requirements of Section 4.01, Section 4.02, Section 4.03 and Section 4.05
or if SCUSA breaches any other material provision of this Agreement.

Section 3.11 Wholesale Payment Procedures.

(a) SCUSA agrees to comply with Chrysler’s wholesale payment procedures.

(b) Chrysler will use commercially reasonable efforts to provide SCUSA with
reasonable prior notice of any amendments, modifications, or changes to
Chrysler’s standard contractual terms and conditions or bulletins for the sale
of vehicles to Chrysler Dealers.

(c) Each commitment to pay with respect to Dealer Financing (“Commitment to
Pay”) will be governed by Chrysler’s new vehicle financing documentation, which
documentation SCUSA agrees will provide for [***]. The terms and conditions of
each Commitment to Pay shall survive termination of this Agreement.

ARTICLE IV

COMMITMENTS FROM SCUSA

Section 4.01 Funding. Subject to its Credit Policies, SCUSA shall provide all
financing and funding necessary to provide all of the Financing Services
contemplated to be provided under this Agreement.

(a) SCUSA shall provide funding for the specified amounts as indicated on
Schedule 4.01(a) of Chrysler’s retail sales through subvented and non-subvented
Consumer Financing and Commercial Financing during the Initial Funding Period.

(b) Subject to the Credit Policies, SCUSA shall provide sufficient Dealer
Inventory Financing to Dealers to support Dealer inventory at [***] (based on
[***] sales by such Dealer) of new vehicles [***] for each Dealer, subject to
adjustment to facilitate build out or ramp-up of Dealer inventory.

(c) SCUSA shall use its best efforts to provide Dealer Inventory Financing to
all Dealers who request such financing from SCUSA.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

18



--------------------------------------------------------------------------------

(d) SCUSA shall work with Chrysler to increase the funding available for Dealer
Inventory Financing in the event of a Financing Disruption that affects such
Dealer. In the event of a Financing Disruption, SCUSA will provide Dealer
Inventory Financing at market pricing and on substantially similar terms as such
Dealer had in place immediately prior to the Financing Disruption, for not less
than [***] of Dealers that lose (or are notified in writing of the impending
loss of) Dealer Inventory Financing during such Financing Disruption.

(e) SCUSA will have available [***] to deploy to Dealer Inventory Financing if
and when such financing is needed by Dealers.

Section 4.02 Funding Plan.

SCUSA shall:

 

  (A) maintain in place without reduction (other than with Chrysler’s prior
written consent) the funding plan for the Transition Period attached as Schedule
4.01(a), which shall rely solely on SCUSA’s own funding capabilities, including
through wholesale/conduit/securitization access and committed funding from
parties that have on or prior to the date hereof entered into definitive
commitments with SCUSA and Chrysler to provide funding;

 

  (B) provide written assurances, by the Effective Date from a retail funding
backstop acceptable to Chrysler for the Transition Period;

 

  (C) maintain in place [***] without reduction (other than a reduction for
which Chrysler has given prior written consent) (the “Wholesale Backup”);

 

  (D) prior to the end of the Initial Funding Period, negotiate definitive
cooperation agreements with providers of [***] acceptable to Chrysler; and

 

  (E) from and after the Full Start Date, maintain in place (and provide to
Chrysler appropriate evidence thereof) [***] (which may include without
limitation committed credit lines, warehouse lines, committed whole loan flow
arrangements, and other financing, and/or any portion of any of the foregoing)
that is reserved for the exclusive use of providing short-term liquidity needs
to support Chrysler retail financing (including amounts actually utilized for
such purpose, e.g., utilization pending on ABS issuance) (the “Committed Credit
Lines”).

In the event that, as a result of SCUSA’s secondary market sales of portfolios
of loans, Chrysler believes that, notwithstanding the sharing of economic value
pursuant to the final sentence of Section 8.02(b), Chrysler is not achieving
what it regards as an acceptable revenue share, Chrysler may request that the
Steering Committee review the relative economic benefits to the parties and
propose remedial actions to be implemented by the parties.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

19



--------------------------------------------------------------------------------

Section 4.03 Approval Levels.

(a) The parties will target the following minimum approval rates for Retail
Financing within each Credit Tier (each, a “Minimum Approval Target”):

 

FICO Score

   Net Credit Loss Rates
(Annualized)   Approval Rates

[***]

   [***]%   [***]-[***]%

[***]

   [***]%   [***]-[***]%

[***]

   [***]%   [***]-[***]%

[***]

   [***]%   [***]-[***]%

[***]

   [***]%   [***]-[***]%

[***]

   [***]%   [***]-[***]%

(b) In the event delinquency and loss rates materially deviate from the parties’
original expectations, a party may request modification in the Minimum Approval
Targets which shall be subject to approval by the Steering Committee.

(c) Targeted approval rates shall include those customers with an ability to pay
(defined in order to meet regulatory requirements).

(d) SCUSA shall use the [***] for new vehicles and [***] for used vehicles, in
determining the “value” portion to the extent SCUSA imposes any loan-to-value
requirements under its Credit Policies.

Section 4.04 Sales Force.

(a) The dedicated SCUSA sales personnel will manage go-to-market programs for
the Financing Services as well as any other services provided by third party
subcontracts on either a flow basis or application pass through basis pursuant
to Section 3.09.

(b) The dedicated SCUSA sales personnel shall use Chrysler-branded vehicles for
all sales calls to Dealers.

(c) Subject to Section 3.09 of this Agreement, the dedicated SCUSA sales force
will be aligned with Chrysler’s Business Centers. The sales force shall be able
to address all Financing Services, including Dealer wholesale financing, Dealer
loans, Commercial Financing, Retail Financing, Lease Financing, Remarketing and
Chrysler-provided vehicle service contracts.

Section 4.05 Service Levels.

(a) SCUSA will be required to meet the Service Levels Standards in dealing with
Chrysler and all Dealers, Retail Consumers and Commercial Customers. The initial
Service Level Standards are set forth in Exhibit E. The parties will work in
good faith to amend the initial Service Level Standards set forth in Exhibit E,
from time to time, to reflect changes to current best practices over the term of
the Agreement.

(b) Dealer Satisfaction Surveys using [***] or other providers and/or
methodologies selected by Chrysler with the consent (not to be unreasonably
withheld or delayed) of SCUSA will be conducted at least once per year during
the term of the Agreement and the Service Level Standards will apply to the
relative ranking of the Financing Services as compared to competitors’ services.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

20



--------------------------------------------------------------------------------

(c) In case of a breach of any of the Service Level Standards that is not
remedied by SCUSA within the relevant time periods set forth in Exhibit E after
SCUSA’s receipt of written notice from Chrysler specifying the breach in
reasonable detail, SCUSA and Chrysler shall, through the Steering Committee,
jointly develop a recovery plan in respect of such breach (the “Recovery Plan”).
If SCUSA fails to comply with the Recovery Plan and such failure to comply is
not remedied within 30 days after written notice thereof has been given to SCUSA
by Chrysler specifying the breach (or some other time period agreed by the
Steering Committee for the specified activity), Chrysler shall be entitled to
[***]. Chrysler may use the Subvention Fund for any subvention program which it
implements over a [***].

(d) The Recovery Plan shall also include firm notice and cure periods as agreed
to by the Steering Committee, which may be amended from time to time by
agreement of the Steering Committee.

Section 4.06 Dealer Training Support.

(a) SCUSA shall develop, in cooperation with Chrysler, and implement a
comprehensive Dealer training program designed to effectively and efficiently
train Dealers in the adoption and optimization of the Financing Services,
including Credit Applications, contracts for Retail Financing and Lease
Financing, working capital, inventory and cash management by Dealers, Retail
Ancillary Services and Remarketing.

Section 4.07 Remarketing.

(a) All Remarketing activities, as set forth in Section 3.02(iv), will be at
SCUSA’s sole cost. The parties will cooperate for the Remarketing of Chrysler
vehicles in a manner that appropriately (i) protects and enhances the value and
perception of the Chrysler Brands and (ii) leverages the Dealer network. SCUSA
and Chrysler shall cooperate to implement the parties’ suggestions and concerns
for Remarketing in a manner that optimizes Chrysler Brand equity and sales
efforts and pricing. Notwithstanding the foregoing, the parties recognize that
there may be circumstances where Chrysler requests SCUSA to perform Remarketing
activities outside of the industry-standard. In such cases the Steering
Committee may agree on such services to be provided and the allocation of the
cost between SCUSA and Chrysler for such services.

Section 4.08 Pricing; Support Rate.

(a) Consumer Subvention Programs:

(i) Formula to be used as the pricing model to determine the appropriate Support
Rate on a pre-tax basis.

 

  (A) In calculating the Support Rate, SCUSA will provide transparency to its
pricing model which will reflect [***]. The Support Rate will then be compared
at regular intervals, for an agreed range of Credit Tiers, to a [***]. An
illustrative calculation of the Support Rate [***] is attached hereto as
Schedule 4.08(a).

 

  (B) The components of both the Support Rate and the Market Benchmark will be
reviewed, and found to be mutually satisfactory, by the Steering Committee.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

21



--------------------------------------------------------------------------------

  (C) “The Operating Spread” will be a fixed spread consisting of [***]
determined as provided in Schedule 4.08(c) to this Agreement.

 

  (1) The Operating Spread will be established to be in line with [***].

 

  (2) The Operating Spread will be provided by SCUSA with full disclosure of its
cost of origination/servicing, credit loss, credit enhancement, dealer
participation, and targeted return by asset class.

 

  (3) The Operating Spread must be [***].

 

  (4) Credit loss assumptions for the Operating Spread will vary by categories
of credit risk and term of the consumer contract and will be determined based
primarily on actual historical loss experience for consumer new, consumer used,
lease and balloon contracts. Credit loss assumptions will be reviewed quarterly.

 

  (D) Operating Expense levels will be reviewed no less frequently than [***].
Any change in SCUSA’s operating expense assumptions will be discussed with
Chrysler prior to implementation.

(ii) SCUSA agrees that the Support Rate at each Credit Tier will:

(A) [***]

(B) [***]

(C) [***]

(iii) SCUSA will make available to Chrysler on a [***] basis, or more frequently
as rates change, the standard retail rates it offers to the market, reported on
a regional basis, broken down by Credit Tier, loan size and other relevant
metrics. SCUSA will demonstrate its compliance with subsection (a)(ii) and this
subsection (a)(iii) through quarterly reporting to the Steering Committee by
presenting comparisons to both the average standard rates offered to Consumers
and in the overall marketplace. Chrysler will have audit rights with respect to
such reporting.

(iv) For any Subvention Program, Chrysler may, in its discretion, exclude
certain Credit Tiers or terms from the subvented financing offer.

(v) Any change to the credit scoring system used by SCUSA relating to the
Financing Services will be communicated to Chrysler promptly, but, in any case,
such a change shall not affect the agreed pricing mechanism.

(b) Dealer Financing Subvention Programs:

(i) If Chrysler, in its discretion, offers Subvention Programs, then Chrysler
will offer such Subvention Program through SCUSA on a nonexclusive basis.
Chrysler will use commercially reasonable efforts not to discriminate against
SCUSA in offering such Subvention Programs.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

22



--------------------------------------------------------------------------------

(ii) Support Rate pricing for new Subvented dealer inventory finance business
will be based [***], which shall be agreed to on a regular basis by the Steering
Committee.

(iii) For purposes of calculating the support rate for commercial financing, the
overall weighted average cost of funding will be capped [***] (the “Commercial
Financing Cap”) calculated on the basis of a [***] (the “Commercial Financing
Index”). Both the Commercial Financing Cap and the Commercial Financing Index
shall be agreed to by the parties in the Steering Committee, and shall be
adjusted from time to time as agreed to by the parties. [***].

(c) Any Rate Support payments for Consumer Subvention Programs will be
discounted to present value at the applicable Support Rate and further
discounted at the applicable Support Rate for expected pre-payments, based on
historical customer pre-payment experience (which will be subject to quarterly
true-ups to reflect actual prepayment experience, which intervals may be
adjusted as agreed by the Coordinating Committee).

(d) SCUSA shall report to Chrysler on actual prepayment experience on a
quarterly basis.

(e) [***]

Section 4.09 Information Technology.

(a) SCUSA shall provide best-in-class IT platform(s) (including all application
components to cover the end-to-end processes (front end, middle end and back
end)) and IT services necessary or advisable for the achievement of the
obligations set out in this Agreement.

(b) SCUSA shall provide best in class IT services necessary or advisable to
ensure disaster recovery of all of the applications and data as well as business
continuity procedures which are intended to avoid interruption of normal course
of business operations. Any data center used by SCUSA shall be certified and
conform to the best practices and standard related to security and data
protection (including but not limited to logical security, change control
management, etc.). SCUSA shall (and will cause any third party data center to)
comply with security and data protection standards no less stringent than those
applied by Chrysler in its business operations and communicated to SCUSA.

(c) Chrysler will be entitled to audit, including through external consultants
and/or specific procedures, SCUSA’s IT system for the purpose of verifying
compliance with the above mentioned obligations no more frequently than twice
per year.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

23



--------------------------------------------------------------------------------

Section 4.10 Information Rights/Transparency.

(a) SCUSA shall develop, and use all commercially reasonable efforts to maintain
and keep up to date the Dealer / Customer Database. To the maximum extent
permitted by Law, Chrysler shall own all rights in and to the Dealer / Customer
Database and all Customer Information and Dealer Information stored thereon
(including applicable flow, underwriting results, credit / payment performance,
residuals performances, if any, etc.).

(b) Each party will also use commercially reasonable efforts to generate further
data reports for the other party in response to reasonable requests. The parties
will develop a joint policy on the use and protection of customer data in
connection with the Financing Services and will ensure that appropriate steps
are taken to comply with applicable requirements with respect to Customer
Personal Information. Chrysler shall, to the maximum extent permitted by Law and
using any commercially reasonable structure determined by Chrysler, have full
ownership rights or a fully-paid worldwide perpetual license in all of the data,
including the Dealer/Customer Database.

(c) SCUSA shall take all necessary actions to ensure that it does not use any of
the Customer Personal Information or Dealer Information except in furtherance of
the performance of its obligations under this Agreement (including but not
limited to, maintaining separate and segregated databases and records (e.g., on
separate servers or segregated in another way that allows Chrysler to easily
obtain and maintain sole and exclusive ownership, control and domain over all
such data in the event of a termination of the Agreement) for Chrysler and other
OEMs to which SCUSA provides services) or for the purposes of marketing the
Financing Services or products that are not related to the Chrysler Business.

(d) SCUSA shall work with the Chrysler marketing department on programs to best
utilize proprietary data related to the Consumer Financing to optimize vehicle
lifecycle marketing efforts.

Section 4.11 Quality.

(a) SCUSA shall use its best efforts to maintain the competitive position of the
Financing Services as compared to comparable financing services available to
other major OEMs (including from captive and non-captive providers).

(b) The Financing Services will be benchmarked against competitive offerings on
a regular basis (as the basis of surveys capturing service level information
consistent with the Service Level Standards and information reported by SCUSA
pursuant to Section 12.01, below). In the event that metrics related to the
Financing Services substantially decline, then the parties, via the Steering
Committee, will work together to determine the cause for such decline and a plan
of action to improve the metrics.

Section 4.12 Promotion.

(a) SCUSA shall market, promote and advertise the Financing Services to
Consumers in at least the same manner and frequency (including, without
limitation, consumer offers) as SCUSA currently promotes similar services with
respect to other OEM services.

(b) The parties may create a joint marketing fund to enable the parties to
contribute funds for targeted incentives designed to drive customer growth and
retention.

 

24



--------------------------------------------------------------------------------

(c) SCUSA’s promotion of the Chrysler-branded private label financing services
will be independent on any branding associated with any other OEM and will
include the following:

(i) Financing documents – Chrysler Capital branded lease agreements.

(ii) Marketing materials – Marketing materials, including brochures, catalogs
and other materials will reflect appropriate branding for both Chrysler Capital
as well as each of the Chrysler brands.

(iii) Website – SCUSA will develop and implement a private label website with
substantially the same functionality and tools (including rate and payment
tools) as any similar SCUSA consumer website including any website used for any
other OEM. Such website will not link directly or indirectly to any website
other than Chrysler proprietary sites.

Section 4.13 Performance Metrics.

Provided that Chrysler treats SCUSA in a manner consistent with Comparable OEM’s
treatment of their captive finance providers (“Treatment Parameters”), as
defined below, SCUSA shall comply with the key performance metrics set forth in
Schedule 4.13 (“Key Performance Metrics”), [***]. If SCUSA fails to meet any of
the Key Performance Metrics at the end of any [***] period pursuant to Schedule
4.13, Chrysler may [***]. The Steering Committee shall have the right, but not
the obligation, to develop notice and cure periods factoring in to account such
factors as customer service, cost efficiency, breadth and effectiveness of
product offerings, business trajectory and regional considerations. As used
herein, “Treatment Parameters” means: [***].

Section 4.14 Data Sharing, Security and Privacy.

SCUSA agrees to negotiate in good faith with Chrysler the terms and conditions
of a data sharing agreement [***] that includes, among other things, standard
license terms and restrictions for data use, initial uses of data contemplated
by each party, a list of third party service providers that will be involved in
the processing of data, and information security protocols for the processing
and transmission of data (the “Data Sharing Agreement”). As between Chrysler and
SCUSA, to the maximum extent permitted by Law, Chrysler shall own all data
including all customer data related to the Financing Services.

SCUSA will provide and comply with all required disclosures and consumer facing
notices, including those practices related to data privacy (the “Financing
Privacy Policy”). The Financing Privacy Policy must be approved by Chrysler and
may be updated from time to time by written agreement of the parties.

In the event that the parties wish to permit access to SCUSA of any Chrysler
data or customer information from Chrysler’s owner database (“COIN”), SCUSA
agrees to execute the Chrysler Privacy, Security and Confidentiality Agreement
attached hereto as Exhibit F without material modification.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

25



--------------------------------------------------------------------------------

ARTICLE V

SUBVENTION

Section 5.01 Subvention Programs.

(a) Whether to offer Subvention Programs and the terms, conditions and timing of
any Subvention Programs shall be determined exclusively by Chrysler and any such
Subvention Program shall be implemented by SCUSA, as required and communicated
by Chrysler, either by electronic or other means, at least [***] before the
commencement of any such Subvention Program (except for routine special rate and
special residual support changes, notice of which may be given [***] before the
scheduled start date; it being further understood that if Chrysler does not
provide the [***] notice of a Subvention Program, SCUSA will nevertheless use
its reasonable best efforts to implement that Subvention Program to the extent
reasonable and practicable under the circumstances). After receipt of notice of
such a Subvention Program, SCUSA will notify Chrysler as promptly as practicable
if SCUSA is unable to implement or participate in that Subvention Program.

(b) Chrysler will use commercially reasonable efforts to solicit input from
SCUSA as to individual Subvention Programs and will consult in good faith with
SCUSA as to the terms and conditions of individual Subvention Programs to
facilitate SCUSA’s ability to provide Consumer Financing Services to support
Chrysler’s business, provided that Chrysler will not be bound to implement or
modify the terms of any particular proposed Subvention Program in response to
SCUSA’s input but will remain free, subject to Chrysler’s specific obligations
in this Agreement, to design and implement Subvention Programs in its
discretion.

Section 5.02 Limited Exclusivity of Subvention Programs.

(a) If Chrysler, in its sole discretion, offers Subvention Programs, then
Chrysler will offer such Subvention Program through SCUSA. If SCUSA is not able
to provide the necessary funding as required under this Agreement for a specific
Subvention Program and/or to fulfill the financing/pricing provisions of this
Agreement, Chrysler shall be entitled to revoke the limited exclusivity
described below with respect to that Subvention Program.

Section 5.03 Support Rates.

(a) Support Rates shall be updated monthly by SCUSA, communicated by SCUSA to
Chrysler not less than [***] prior to the beginning of the release month and
will be effective on the first Business Day of the following month, or as
otherwise agreed by Chrysler, and may not be adjusted [***].

ARTICLE VI

LIMITED EXCLUSIVITY

Section 6.01 Limited Exclusivity.

(a) Beginning on May 1, 2013, Chrysler will, if SCUSA has met agreed milestones
as to credit decisions for initial Dealer inventory credit applicants, provide
that [***] of Chrysler subvented unit volume (the “Volume Threshold”) is
financed through the private label services provided under this Agreement.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

26



--------------------------------------------------------------------------------

(b) The limited exclusivity of Subvention Programs will be limited to programs
under which Chrysler makes a payment to a financial services provider of an
amount necessary to achieve a targeted annual interest rate or lease payment
amount pursuant to a national marketing program (and will include “bonus cash”
programs similar to those currently used by Chrysler but will not include other
fixed dollar incentives, whether provided to dealers, consumers or others nor
will they include any local promotions).

(c) SCUSA will not enter into agreements or incur obligations that will restrict
its ability to participate in any Chrysler subvention program.

(d) Limited Exclusivity will [***] set forth below.

Section 6.02 Adjustment for Price Competitiveness.

(a)

 

Pricing

   Level of Exclusivity  

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

(b) After the first 3 months after the Full Start Date, the determination of
where SCUSA’s pricing has been relative to the Market Benchmark, and thus
SCUSA’s exclusivity threshold under Section 6.02(a), shall be determined monthly
pursuant to the terms of this Agreement and based on the most current [***].
Notwithstanding the foregoing, the Steering Committee shall have the right, but
not the obligation, to set up a cure process, in lieu of the termination right,
in the event that SCUSA’s pricing levels falls to [***].

Section 6.03 Approval

(a)

 

FICO Score

   Approval Rates  

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

[***]

     [ ***] 

(b) If, [***], SCUSA’s approval rate percentages are [***] of the Approval Rate
ranges for any of the FICO Score bands, subject to SCUSA’s one time right to
cure within three (3) months, the exclusivity thresholds in Sections 6.01 and
6.02 shall [***] until SCUSA’s Approval Rates for [***] are again within the
Approval Rate ranges specified in Section 6.03(a) for all FICO Score bands,
subject to the Minimum Approval Targets in Section 4.03.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

27



--------------------------------------------------------------------------------

(c) If, [***], SCUSA’s approval rate percentages are [***] of the Approval Rate
ranges for any or all of the FICO Score bands above, subject to SCUSA’s one time
right to cure within three (3) months, [***] until SCUSA’s Approval Rates for
[***] are again within the Approval Rate ranges specified in Section 6.03(a) for
all FICO Score bands, subject to the Minimum Approval Targets in Section 4.03.

Section 6.04 Dealer Inventory.

In the event of an Inventory Finance Disruption, in order for limited
exclusivity to apply, SCUSA must comply with its obligations in Section 4.01(d)
to provide dealer inventory financing for dealers that lose (or notified in
writing of impending loss of) dealer inventory finance.

Section 6.05 Exclusivity Termination.

(a) The limited exclusivity under this Agreement may be terminated by Chrysler
if:

(i) Except as otherwise provided in this Agreement, [***]

(ii) [***]

(iii) [***]

(iv) [***]

ARTICLE VII

RISK ALLOCATION

Section 7.01 Risk Allocation.

(a) Subject to its Credit Policies and any express provisions of this Article
VII, SCUSA shall bear all risks of credit losses and other liabilities in
connection with the Financing Services, unless SCUSA and Chrysler expressly
agree otherwise in writing.

(b) Any financing and funding provided by SCUSA in connection with the Financing
Services will be on a non-recourse basis as to Chrysler, unless SCUSA and
Chrysler expressly agree otherwise.

(c) Chrysler’s obligations with respect to inventory financed vehicles will be
limited to repurchase obligations pursuant to existing dealer franchise
agreements and any imposed by applicable state dealer franchise laws.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

28



--------------------------------------------------------------------------------

Section 7.02 Residual Risk Sharing.

(a) With respect to Residual Value Losses, SCUSA and Chrysler shall bear
Residual Value Losses as follows:

(i) SCUSA shall bear and be responsible for [***];

(ii) SCUSA and Chrysler shall [***];

(iii) Chrysler shall [***]; and

(iv) Notwithstanding anything in this Agreement to the contrary, [***].

(b) Residual values will be determined using a minimum weighted average of [***]
of ALG for all lease residuals unless otherwise expressly agreed to by the
Parties.

(c) Chrysler and SCUSA shall share in any Residual Value Gains as follows:

(i) SCUSA will [***];

(ii) SCUSA and Chrysler will [***]; and

(iii) Chrysler will [***].

(iv) Determination of net gains/losses will be based on [***].

(v) Settlement of all net gains/losses will occur quarterly, within 30 days of
quarter end.

(d) Total annual residual gains and losses will be subject to an annual
‘true-up’ process in which there may be a reimbursement from one of the parties
to the other if the net return on the portfolio for the year differs
directionally from the individual total returns of each party (for example if
the portfolio shows a net gain but one party has a net gain and the other a net
loss). The mechanism for determining this adjustment is illustrated in Schedule
7.02(b). [***].

(e) SCUSA [***].

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

29



--------------------------------------------------------------------------------

ARTICLE VIII

REVENUE SHARING

Section 8.01 Upfront Payment.

(a) Immediately upon the Effective Date of this Agreement, SCUSA shall be liable
to Chrysler for a non-refundable, non-contingent cash payment of $150,000,000
(the “Up-Front Payment”), which shall be paid in full by SCUSA to Chrysler no
later than the Full Start Date.

Section 8.02 Revenue Sharing.

(a) SCUSA shall pay to Chrysler a revenue share for new vehicles equal to the
following percentages of Net Revenues for new vehicles:

(i) [***];

(ii) [***]; and

(iii) [***].

(b) Revenue sharing shall apply to [***]. Revenue share payments will be made
quarterly in arrears within ten (10) Business Days of the end of the relevant
quarter. With respect to the sale of a portfolio of loans or leases, SCUSA shall
use reasonable best efforts to extract economic value that can be shared with
Chrysler at the revenue share rate as set forth in Section 8.02(a) in effect at
the time of the sale of such portfolio of loans or leases.

(c) SCUSA may exclude from revenue sharing [***].

(d) In the event that, as a result of the obligation to make revenue share
payments pursuant to Section 8.02(a) or otherwise, SCUSA is unable to achieve
what it regards as an acceptable and competitive return on equity while
maintaining compliance with the Market Benchmarks, SCUSA may request that the
Steering Committee review the relative economic benefits to the parties of this
Agreement and in good faith seek to [***]. [***] the Steering Committee may if
it determines appropriate develop and implement (or have the parties implement)
a remediation program with the aim of improving SCUSA’s return in a manner
consistent with this Agreement.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

30



--------------------------------------------------------------------------------

Section 8.03 Cross-Selling

(a) In connection with any cross-selling opportunities, the parties will agree
on a reasonable revenue sharing arrangement taking into account the value of
preferential customer access and branding provided by Chrysler through this
Agreement.

Section 8.04 Exclusivity Fees.

(a) [***]

ARTICLE IX

GOVERNANCE

Section 9.01 Steering Committee.

(a) The parties will establish a Steering Committee to be composed of an equal
number of executives from each party to be responsible for considerations around
joint policies and programs and coordination of joint activities between the
parties. Chrysler will have the right to select a Chairperson from among the
Steering Committee members.

(b) Each of Chrysler and SCUSA will designate an equal number of executives to
serve as members of the Steering Committee. The Steering Committee may have up
to twelve (12) members at one time (six (6) members from each party). Members
will be employees of Chrysler or SCUSA, respectively, with a reasonable degree
of decision-making authority in order to facilitate the prompt and efficient
resolution of matters before the Steering Committee. Each of Chrysler and SCUSA
will designate one of their members to be the lead member, who will be the
principal point of contact and coordination for the Steering Committee outside
of formal meetings (each such lead member, a “Lead Member”). The initial members
and initial Lead Members are listed in Schedule 9.01(b).

(c) The Steering Committee will meet at least quarterly to assess performance
under this Agreement and to discuss and agree on matters of strategic
importance.

(d) The Steering Committee shall establish rules to govern its procedures.

(e) The Steering Committee will seek to resolve any disputes arising in the
performance and/or interpretation of this Agreement that cannot be resolved by
the Operating Committee.

Section 9.02 Operating Committee

(a) The parties will also establish an Operating Committee to meet at least once
per month and otherwise as needed to address operational issues.

(b) The structure and membership of the Operating Committee shall be agreed to
by the Steering Committee.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

31



--------------------------------------------------------------------------------

Section 9.03 Other Committees.

(a) Separate subcommittees may be formed by the Steering Committee and/or by the
Operating Committee to address specific subject matter areas as needed. Such
subcommittees shall be composed of members of the Steering Committee or
Operating Committee or other Chrysler or SCUSA employees with relevant expertise
as the parties may from time to time agree.

ARTICLE X

TERM; TERMINATION

Section 10.01 Term; Termination.

(a) Subject to any and all provisions for early termination provided for in this
Agreement, this Agreement shall continue from the date of this Agreement until
the First Break Date. The Agreement will automatically renew for a one year term
on the First Break Date, unless either Chrysler notifies SCUSA in writing at
least six months prior to the First Break Date or SCUSA notifies Chrysler in
writing at least twelve months (but no more than thirteen months) prior to the
First Break Date that it wishes to terminate the Agreement (any such notice, a
“Termination Notice”).

(b) If Chrysler or SCUSA does not deliver a Termination Notice, then this
Agreement will be renewed automatically for successive one-year terms, each
expiring on the Next Break Date. The Agreement will not automatically renew for
such successive one year terms if either Chrysler or SCUSA provides a
Termination Notice to the other party within the time periods specified above
prior to the Next Break Date that it wishes to terminate the Agreement.

(c) This Agreement may also be terminated as follows:

(i) The non-breaching party may terminate this Agreement upon a breach by the
other party that materially affects the benefits that the non-breaching party
reasonably anticipated to receive under this Agreement, and such breach, if
curable, is not cured within [***] of receipt of written notice from the
non-breaching party; provided, however, if such non-breaching party does not
exercise its termination right within [***] after such [***] period, the
termination right shall be waived.

(ii) Upon a [***].

(iii) The commencement of a voluntary or involuntary case or other proceeding by
or against the other party seeking liquidation, reorganization or other relief
under any bankruptcy, insolvency or other similar Law, now or hereafter in
effect, which in the case of an involuntary proceeding is not stayed or lifted
within [***]; the application for or consent to the appointment of a receiver,
trustee, liquidator or custodian by the other party for itself or of all or a
substantial part of its property; the making by the other party of a general
assignment for the benefit of any of its creditors; or the taking by the other
party of any action for the purpose of effecting any of the foregoing.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

32



--------------------------------------------------------------------------------

(iv) Chrysler may terminate this Agreement upon [***] written notice to SCUSA,
[***].

(v) Notwithstanding any other provision of this Agreement, Chrysler may
terminate this Agreement upon written notice to SCUSA in the event that
(x) [***] and (y) SCUSA has not cured such failure within [***] thereof;
provided, however, if Chrysler does not exercise its termination right within
[***] after the end of such [***] period, the termination right with respect to
that particular failure shall be deemed waived.

(vi) Upon the mutual written agreement of the parties.

(d) For the avoidance of doubt, no portion of the Up-Front Payment payable
pursuant to Section 8.01 will be refunded in the case of termination for any
reason, including in the event of a breach by, [***] or any other event that
permits Chrysler to terminate or otherwise results in the termination of this
Agreement. Additionally, notwithstanding anything to the contrary contained in
this Agreement, if Chrysler elects to terminate this Agreement as a result of a
breach of any of Sections 2.03, 4.03, 4.05, 4.13, 6.02, 10.01(c)(ii), 10.01(c)
(iii), 10.01(c)(iv), or 10.01(c)(v), Chrysler’s right to retain the Up-Front
Payment shall constitute its sole and exclusive remedy for all losses and
damages suffered by Chrysler as a result of the breach of such sections giving
rise to Chrysler’s right to terminate.

Section 10.02 Obligations of SCUSA Following Termination.

(a) Upon termination of this Agreement

(i) SCUSA shall continue to comply with the terms of this Agreement with respect
to all receivables of Chrysler due from Dealers or Consumers in relation to the
Financing Services until termination or liquidation of such receivables in
accordance with their terms;

(ii) If so requested by Chrysler, SCUSA shall consult with Chrysler in good
faith with respect to the migration of the Financing Services to a third party,
and the method and process by which to achieve such migration, if any, and shall
comply with the reasonable requests of Chrysler in respect of such migration;

(iii) SCUSA shall transfer the [***] to enable Chrysler or such third party to
continue to provide services equivalent or similar to the Financing Services
rendered under this Agreement;

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

33



--------------------------------------------------------------------------------

(iv) Unless such transfer is not permitted under any agreement binding on SCUSA,
in which case SCUSA shall use best efforts to make available to Chrysler, SCUSA
will transfer to Chrysler (or a third party provider of Financial Services as
directed by Chrysler), subject to a reasonable pricing formula or process to be
agreed upon, ownership of, or sufficient right to use, the technology platform
and applications used in the provision of the Financing Services under this
Agreement (whether owned or licensed by SCUSA); and

(v) SCUSA shall have no rights in respect of the [***] other than in relation to
the performance of its obligations to provide Financing Services after
termination pursuant the provisions of this Agreement

(b) Upon termination or expiration of this Agreement, SCUSA shall provide the
Financing Services for a period of [***] or such lesser period as may be
requested in writing to SCUSA by Chrysler after the date on which termination or
expiration of this Agreement becomes effective. If after such [***] (or lesser
period) as provided above, Chrysler has not migrated the Financing Services to a
third party provider and desires in its sole discretion for SCUSA to continue to
provide the Financing Services as Chrysler Capital, Chrysler may by written
notice to SCUSA, reinstate this Agreement (in which case the breach which gave
rise to Chrysler’s termination right will be deemed cured) or may offer to
reinstate this Agreement conditional on any amendment to the terms of this
Agreement and/or any additional remedy for the breach which gave rise to
Chrysler’s right to terminate. In the absence of reinstatement, after such [***]
(or lesser period) as provided above expires, SCUSA shall (i) immediately cease
all use of the Chrysler Marks, including but not limited to immediately removing
any and all signage, advertisements and internet sites displaying the Chrysler
Marks; (ii) file express withdrawals of all Chrysler Capital d/b/a registrations
within 30 days and provide Chrysler with written evidence of same; and (iii)
immediately destroy any unused stock of financing documents, lease agreements,
loan documentation, stationery, invoices and the like bearing any Chrysler Mark
and provide Chrysler with written evidence of same.

(c) The provisions of Section 10.02, Article X, Section 12.02, Section 12.03,
Section 12.04, and Section 12.05 shall survive expiration or termination of this
Agreement and remain in force and in effect for three years following such
expiration or termination unless a longer term is required by Law or to
effectuate the termination obligations of this Agreement.

ARTICLE XI

INDEMNIFICATION; LIABILITIES

Section 11.01 Indemnification.

(a) Chrysler and SCUSA shall indemnify the other party and the other party’s
Subsidiaries, directors, officers, employees and representatives, in each case,
in their capacity as such, against any and all damages, claims, causes of
action, losses and/or other liabilities incurred or arising from such party’s
business or operations or a breach by a party of its representations, warranties
or covenants in this Agreement (i.e., SCUSA as a financial services provides and
Chrysler as a vehicle

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

34



--------------------------------------------------------------------------------

manufacturer), in each case to the extent related to a third party legal claim
or enforcement action (an “Indemnifiable Claim”).

(b) The party seeking indemnification (an “Indemnitee”) must notify the other
party of any third party action that may be an Indemnifiable Claim brought
against the Indemnitee as promptly as reasonably practical; however, any failure
to provide such notice does not relieve the indemnifying party from its
indemnity obligations under this Agreement.

(c) The party from whom indemnification is sought (the “Indemnitor”) may assume
full control of the defense of the Indemnifiable Claim.

(d) If the Indemnitor does not assume control of the defense of the
Indemnifiable Claim within a reasonable time of receiving notice of it from the
Indemnitee and Indemnitee is prejudiced by such delay, then the Indemnitee may
assume control of the defense of it, with full recourse against the Indemnitor
for all costs and expenses incurred in connection with the defense and/or
settlement of the Indemnifiable Claim.

(e) The Indemnitee and Indemnitor will reasonably cooperate with each other in
defense of the Indemnifiable Claim, regardless of which party has assumed
control of the defense of it.

(f) Neither the Indemnitee nor the Indemnitor may settle any third party claim
related to the services provided under this Agreement without the prior written
consent of the other party, which will not be unreasonably withheld, and without
obtaining the unconditional release of the other party from all liability to the
third party claimant(s).

(g) If the indemnifiable damages, claims, causes of action, losses, and/or other
liabilities arise out of the parties’ joint activities, then the parties will
apportion the damages, claims, causes of action, losses, and/or other
liabilities in good faith and in a fair manner under the circumstances.

Section 11.02 Limitations on Liability.

(a) Neither party will be liable to the other party (i) in tort, except for
gross negligence or willful misconduct, (ii) for equitable claims (but not
including equitable remedies) and (iii) for claims arising out of any contract
with any customer, dealer or other third party or otherwise in connection with
their relationship with such Persons.

Section 11.03 Limitation on Damages.

(a) Neither party is liable to the other party for (i) any damages caused by a
Force Majeure Condition or (ii) indirect, incidental, punitive, consequential,
non-economic damages, or damages for lost profits, loss of business or business
interruption.

Section 11.04 Equitable Remedies.

(a) Nothing in this Agreement restricts either party’s ability to seek equitable
remedies (as distinguished from claims), including specific performance of a
party’s obligations under this Agreement.

 

35



--------------------------------------------------------------------------------

Section 11.05 Cumulative Remedies.

(a) Each party’s rights and remedies under, and/or in connection with, this
Agreement are cumulative and may be exercised singly, concurrently, and/or
successively in the exercising party’s sole discretion.

ARTICLE XII

INFORMATION REPORTING AND CONFIDENTIALITY

Section 12.01 Information Reporting.

(a) The parties will meet periodically through the Steering Committee or on a
reasonable request of a party to discuss current and projected financing needs
for Dealers and Consumers, marketing programs as well as SCUSA’s funding plans
to meet the projected financing needs and marketing programs.

(b) SCUSA will provide to Chrysler through the Steering Committee and Operating
Committee information and reports regarding Dealers’ credit limits, Dealers’
credit performance, Dealers’ credit limit utilization, and any other information
that Chrysler may reasonably request for the development of its business with
Consumers and Dealers.

(c) SCUSA shall provide regular (and, at Chrysler’s reasonable request, special)
reports to Chrysler via the Steering Committee, or other committee as the
Steering Committee may designate, to facilitate Chrysler’s understanding of the
Dealer and Consumer financing dynamics relevant to their markets and SCUSA’s
[***]. Such reporting shall also be provided within a reasonable time to allow
Chrysler to perform financial reporting and to provide for internal control
reporting as requested.

(d) The parties will meet periodically through the Steering and Operating
Committees to discuss the data referred to above and their market implications.

Section 12.02 Confidentiality.

The parties shall treat any information received by it in connection with this
Agreement in accordance with the existing Confidentiality Agreement among
themselves.

Section 12.03 Nondisclosure of Dealer and Consumer Information.

SCUSA shall not directly or indirectly share data about Dealers or Consumers
with third parties, other OEMs, authorized vehicle distributors or authorized
vehicle dealers without the written consent of Chrysler (and affected Dealers as
required). SCUSA shall employ appropriate safeguards to protect such information
from unauthorized disclosure or dissemination.

Section 12.04 Information Security.

(a) Chrysler and SCUSA will take reasonable technological and organizational
precautions to ensure that each other’s Confidential Information is protected
from unauthorized access, alteration, disclosure, erasure, manipulation and
destruction by third parties while such information is in

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

36



--------------------------------------------------------------------------------

its possession or control and will ensure that such information is not processed
in other ways contradictory to privacy and/or data protection laws.

(b) Chrysler and SCUSA will provide to each other reasonable information
regarding the processing, storage and security of Confidential Information.

(c) Chrysler and SCUSA will maintain sufficient procedures to detect and respond
to security breaches or unauthorized access or dissemination of Confidential
Information and will inform the other party as soon as practicable if a party
suspects or learns of a security breach or unauthorized access or dissemination
of Confidential Information, including an estimate of the actual and potential
impact of the event and the corrective action taken or proposed to be taken.

Section 12.05 Confidential Personal Information.

(a) Chrysler and SCUSA will restrict access to Confidential Personal Information
in their possession or control to their employees and/or representatives who
have a need to know such information in connection with providing Financing
Services and the performance of their respective obligations under this
Agreement.

(b) Unless otherwise prohibited by Law, Chrysler and SCUSA will immediately
notify the other party of any legal process served on such party for the purpose
of obtaining Confidential Personal Information and, prior to disclosure of any
Confidential Personal Information in connection with such process, use
commercially reasonable efforts to give the other party adequate time to
exercise its legal options to prohibit or limit such disclosure.

(c) Chrysler and SCUSA each will implement appropriate measures designed to meet
the following objectives:

(i) Ensure the security and confidentiality of Confidential Personal
Information;

(ii) Protect against any anticipated threats or hazards to the security or
integrity of such information; and

(iii) Protect against unauthorized access to or use of such information that
could result in substantial harm or inconvenience to the person about whom the
Confidential Personal Information refers.

(d) Within ten days following termination of this Agreement or ten days
following the completion of a project for which the Confidential Personal
Information has been provided, whichever first occurs, upon the other party’s
request, Chrysler or SCUSA, as the case may be, will:

(i) Return the other party’s Confidential Personal Information to such other
party; or

(ii) Certify in writing to such other party that such Confidential Personal
Information has been destroyed in such a manner that it cannot be retrieved.

(e) Chrysler and SCUSA will notify each other promptly upon the discovery of any
loss, unauthorized disclosure, unauthorized access, or unauthorized use of the
other’s Confidential Personal Information and will indemnify the other party for
such loss, unauthorized disclosure, unauthorized access or unauthorized use,
including reasonable attorney fees in accordance with the terms and conditions
of Article XI of this Agreement.

 

37



--------------------------------------------------------------------------------

ARTICLE XIII

OTHER PROVISIONS

Section 13.01 MFN.

(a) Chrysler shall be permitted to accept any preferable terms and conditions of
any agreement or set of agreements similar to this Agreement between SCUSA and
any other OEM that is related to dealer or customer financing arrangements.

(b) SCUSA will notify Chrysler of the existence of terms and conditions of any
agreement or set of agreements similar to this Agreement and Chrysler shall have
the right to receive such terms and conditions. The parties will agree through
the Steering Committee on a method for any necessary third party review of the
terms of any other OEM program to enable Chrysler effectively to realize the
benefit of this MFN provision while not compromising the integrity of any such
OEM program and SCUSA will ensure that the terms of any such OEM program permits
such review.

(c) In the event of a dispute with respect to the compliance with this Section,
any party may request a nationally recognized firm of independent accountants
agreeable to the parties to resolve such dispute. Any such request shall be in
writing and shall specify with particularity the terms and conditions being
submitted for determination. The parties agree to promptly, and in good faith,
take all necessary action to designate the accountant no later than ten (10)
business days after a request is made. The parties shall cooperate fully in
assisting the accountants in their review, including by providing the
accountants full access to all files, books and records relevant thereto.
Notwithstanding the generality of the foregoing, the parties shall not be
required to provide the accountants with access to records to the extent (i)
such access is prohibited by applicable Law or (ii) such records or information
is legally privileged. The fees and expenses if such accountants will be borne
by the prevailing party (as determined by accountants in their sole discretion).

Section 13.02 Permitted Cross-Selling

(a) Except as otherwise provided in this Agreement, any offer and marketing of
products and services other than the Financing Services provided pursuant to
this Agreement (including, but not limited to personal loans, insurance
products, extended repair plans and warranties, credit card and white label
credit cards, employee sales, (“Cross-Selling Activities”)) by SCUSA to
Consumers and Dealers shall be permissible only with the express prior written
approval of Chrysler.

(b) In connection with any Cross-Selling Activities, the parties will agree
within the Transition Period and prior to engaging in any Cross-Selling
Activities on a reasonable revenue sharing arrangement taking into account the
value of preferential customer access and branding provided by Chrysler through
this Agreement.

Section 13.03 Credit Policies.

(a) SCUSA shall provide the Financing Services pursuant to the Credit Policies.
The Credit Policies shall be at the sole responsibility and shall be under the
control of SCUSA.

 

38



--------------------------------------------------------------------------------

(b) SCUSA must communicate its Credit Policies and credit scoring practices in
place from time to time to Chrysler on a regular basis. SCUSA shall provide
[***] written notice to Chrysler before it implements any material changes to
its Credit Policies and credit scoring practices that would be applicable to any
of the Financing Services.

(c) SCUSA shall, at quarterly intervals (or more frequently if requested by
Chrysler) discuss with Chrysler its current Credit Policies and credit scoring
system, any anticipated changes in its Credit Policies and credit scoring system
as well as the application of such policies to the automotive financing business
generally and the Financing Services in particular.

Section 13.04 Outsourcing.

(a) SCUSA shall not outsource or allow any third party to provide any material
Financing Services or permit any third party to perform any of SCUSA’s material
obligations under this Agreement without the prior written consent of Chrysler.

(b) SCUSA shall remain liable for the performance of its obligations under this
Agreement, including the achievement of all Service Level Standards applicable
to the Financing Services, notwithstanding the performance of such obligations
by any third party.

Section 13.05 Audit Rights.

(a) Each party will provide the other party reasonable access, during regular
business hours, to its files, books, and records pertaining to the Financing
Services and the other obligations contemplated by this Agreement.

(b) Each party may audit the other party’s compliance with its principal
financial and operating obligations under this Agreement.

(c) Neither party will be entitled to conduct such an audit more than once in
any year unless a prior audit has shown a Material Deviation.

(d) Any review or audit will be limited in duration, manner, and scope
reasonably necessary and appropriate to confirm compliance with the terms and
conditions of this Agreement.

Section 13.06 Expenses.

(a) Each party will bear its own fees and expenses that are incurred in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement.

Section 13.07 Regulatory Compliance.

(a) SCUSA shall be responsible for developing policies and procedures to ensure
compliance with federal, state and local statutory and regulatory requirements
applicable to the Financing Services.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

39



--------------------------------------------------------------------------------

Section 13.08 Force Majeure.

(a) Neither Chrysler nor SCUSA is liable for a delay in performance or failure
to perform any obligation under this Agreement to the extent such delay is due
to causes beyond its control and is without its fault or negligence, including,
natural disasters, governmental regulations or orders, civil disturbance, war
conditions, acts of terrorism or strikes, lock-outs or other labor disputes
(“Force Majeure Condition”). The performance of any obligation suspended due to
a Force Majeure Condition will resume as soon as reasonably possible as and when
the Force Majeure Condition subsides.

ARTICLE XIV

MISCELLANEOUS

Section 14.01 Representations and Warranties.

(a) Chrysler and SCUSA each hereby represent and warrant to the other that, as
of the date of this Agreement:

(i) It is an entity duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it was formed and has all requisite power
and authority to enter into and perform all of its obligations under the
Agreement.

(ii) The execution, delivery and performance of this Agreement by it have been
duly authorized by all requisite action on its part.

(iii) This Agreement constitutes a valid and binding obligation of it and is
enforceable against it in accordance with its terms.

(iv) The execution and performance of this Agreement by it will not:

 

  (A) Violate any provision of applicable Law.

 

  (B) Conflict with the terms or provisions of its organizational or governance
documents, or any other material instrument relating to the conduct of its
business or the ownership of its property.

 

  (C) Conflict with any other material agreement to which it is a party or by
which it is bound.

(v) There are no actions, suits, proceedings or other litigation or governmental
investigations pending, or to its knowledge, threatened, by or against it with
respect to this Agreement or in connection with the dealings contemplated by
this Agreement.

(vi) There is no order, injunction or decree outstanding against, or relating
to, it that could reasonably be expected to have a material adverse effect upon
its ability to perform its obligations under this Agreement.

 

40



--------------------------------------------------------------------------------

Section 14.02 Notices. Any notice, claim, request, demand, consent, designation,
direction, instruction, certificate, report or other communication (each, a
“notice”) to be given hereunder shall be given in writing in the English
language (or accompanied by an accurate English language translation upon which
the recipient shall have the right to rely for all purposes) and delivered in
person, or by facsimile or other electronic transmission to address, the fax
number or email address below:

If to Chrysler:

Chrysler Group LLC

1000 Chrysler Drive

Auburn Hills, MI 48326

CIMS: 485-03-71

Attention: Head of Financial Services

Tel: [***]

Fax:

Email: [***]

With copy to:

Chrysler Group LLC

1000 Chrysler Drive

Auburn Hills, MI 48326

Attention: General Counsel

Tel: [***]

Fax: [***]

if to SCUSA:

Santander Consumer USA Inc.

8585 N. Stemmons Freeway

Suite 1100 N

Dallas, TX 75247

Attention: [***]

Tel: [***]

Fax: [***]

Email: [***]

With a copy to:

Santander Consumer USA Inc.

8585 N. Stemmons Freeway

Suite 1100 N

Dallas, TX 75247

Attention: Chief Legal Officer

Tel: [***]

Email: [***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.

41



--------------------------------------------------------------------------------

Where a notice is sent by facsimile or other electronic transmission, service of
the notice shall be deemed to be effected by properly addressing and sending
such notice and shall be deemed to have been received, if sent within business
hours on a business day in the place of receipt, on the same day that it was
transmitted or, if sent outside of business hours, during business hours on the
next business day in the place of receipt. Each party, by written notice to each
other party in accordance with this Section 14.02, may change the address to
which notices are to be sent to such party.

Section 14.03 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties on separate counterparts,
each of which, when so executed and delivered, shall be an original, but all the
counterparts shall together constitute one and the same instrument.

Section 14.04 Further Assurances. Each party agrees to execute and deliver any
and all such other documents and instruments and take or cause to be taken any
and all such other actions as the other party may reasonably request (at the
cost of the requesting party) or that are reasonably necessary or appropriate in
order to give full effect to the terms of this Agreement.

Section 14.05 Relationship of the Parties.

(a) Nothing contained in this Agreement creates or will be construed as creating
a joint venture, association, partnership, franchise or agency relationship
between Chrysler and SCUSA.

Section 14.06 Assignment and Amendment.

(a) This Agreement binds and inures to the benefit of the parties hereto and
their respective successors and assigns. Neither Chrysler nor SCUSA may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement (by operation of Law or otherwise) to any party without the other
party’s prior express written consent.

(b) This Agreement may be amended or modified only by a writing signed by both
parties.

Section 14.07 Severability.

(a) If a court of competent jurisdiction holds that any part of this Agreement
is invalid or unenforceable under applicable Law, all other parts remain valid
and enforceable.

Section 14.08 No Third Party Beneficiaries.

(a) Nothing in this Agreement, express or implied, confers upon any person or
entity, other than the parties and their successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

Section 14.09 Dispute Resolution.

(a) Any dispute, controversy, claim or disagreement arising from or in
connection with this Agreement (a “Dispute”), will be exclusively governed by
and resolved in accordance with the provisions of this Section 14.09. Except as
provided in this Section 14.09, neither party will seek judicial relief of any
Dispute.

 

42



--------------------------------------------------------------------------------

(b) Any Dispute that cannot be resolved at the working level will, in the first
instance, be submitted to each member of the Steering Committee before the next
scheduled Steering Committee meeting.

(c) If at formal Steering Committee meeting or within ten business days
thereafter (unless a different time is agreed to by the Steering Committee) the
Coordinating Committee is unable to resolve any such Dispute, the Dispute will
immediately be escalated to lead members of the Steering Committee for each
party, or their designees for the particular matter, for resolution.

(d) Any Dispute that is not resolved by the lead members of the Steering
Committee for each party (or their designees for the particular matter) within
30 days of submission to them will immediately be escalated to the Chairman of
Banco Santander and the Chairman and CEO of Chrysler.

(e) If a Dispute is not resolved within 60 days of the date of escalation to the
Chairman of Banco Santander and the Chairman and CEO of Chrysler, the parties
agree in good faith to try to settle the Dispute by mediation administered by
the American Arbitration Association under its Commercial Mediation Rules,
before resorting to litigation or any other dispute resolution mechanism.

(f) If a Dispute is not resolved within 120 days of the start date of mediation,
either party may pursue legal remedies.

(g) This Section 14.09 does not limit either party’s right to apply to a court
of competent jurisdiction for equitable, provisional relief with respect to any
Dispute pending the resolution of the Dispute pursuant to this Section 14.09.

Section 14.10 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

Section 14.11 Consent to Jurisdiction.

(a) To the fullest extent permitted by Law, each party hereby irrevocably
consents and agrees, for the benefit of the other party, that any legal action,
suit or proceeding against it with respect to its obligations, liabilities or
any other matter under or arising out of or in connection with this Agreement
may be brought in any federal or state court located in the Borough of
Manhattan, The City of New York, and hereby irrevocably accepts and submits to
the non-exclusive jurisdiction of each such court with respect to any such
action, suit or proceeding. To the fullest extent permitted by Law, each party
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions, suits or proceedings brought in any such court
and hereby further waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought therein has been brought in an
inconvenient forum.

Section 14.12 No Trial by Jury. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CHRYSLER GROUP LLC By:   /s/ Richard K. Palmer   Name: Richard K. Palmer  
Title: CFO

 

SANTANDER CONSUMER USA INC. By:   /s/ Tom Dundon   Name: Tom Dundon   Title: CEO



--------------------------------------------------------------------------------

SCHEDULE OF SCHEDULES

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(r)

Methodology and an illustrative calculation of Cost of Funds

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 1.01(qq)

Illustrative Calculation of “Market” Rates

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 1.01(qq) (continued)

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 1.01 (tt)

Illustrative calculation of Net Interest Income

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 1.01(aaa)

Existing Methodology and an Illustrative Calculation of the Operating Spread

Chrysler Capital

Illustrative calculation of the operating spread (illustration purposes only)

Retail installment contracts

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 1.01(ooo)

Specified Banking Subsidiaries

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 1.01(ppp)

Standard Banking Services

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 2.01(b)

Exceptions

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 3.02(a)(iv)

Remarketing Services

 

  •  

All remarketing processes to be established and managed by SCUSA, including,
without limitation, all [***]

 

  •  

Chrysler will have final approval on all remarketing strategies, policies and
procedures prior to implementation

 

  •  

SCUSA shall propose a joint Chrysler/ SCUSA remarketing management committee
with meetings on a regular basis

 

  •  

SCUSA shall propose a system that collectively leverages the scale of Chrysler
and SCUSA to maximize benefit related to auction costs.

 

  •  

SCUSA shall provide that grounding dealers shall have the right to purchase off
lease vehicle at fair market value (not residual value)

 

  •  

SCUSA shall provide copies of existing agreements with each auction company

 

  •  

SCUSA will share remarketing data on a regular basis including but not limited
to: [***].

 

  •  

All remarketing expenses that exceed the standard industry reconditioning
expenses for SCUSA shall be agreed upon by Chrysler and SCUSA on a [***] basis
(or, if applicable, exclusive cost basis by either Chrysler or SCUSA) where
appropriate.

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 3.03(e)

Key SCUSA Individuals

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 4.01(a)

Funding

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 4.08(a)

Illustrative Calculation of the Support Rate

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 4.08(c)

Existing Methodology and an illustrative Calculation of the Operating Spread

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 4.13

Key Performance Metrics

SCUSA’s minimum retail and lease penetration rates

 

    

Year 1

   Year 2    Year 3    Year 4    Year 5

Retail

   [***]    [***]    [***]    [***]    [***]

Lease

   [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 7.02 (b)

Illustrative Methodology for Determining Residual Gains and Losses

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 7.02 (b) (continued)

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

Schedule 9.01(b)

Steering Committee

SCUSA Members

[***]

Chrysler Group Members

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

EXHIBIT A

Equity Option Agreement

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

EXHIBIT B

SCUSA Readiness Plan

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

EXHIBIT C

Dealer Financing Terms

 

    

WHOLESALE FLOORPLAN

Purpose:    [***] Inventory Security:    [***] Additional Security:    [***]
Credit Lines:    [***] Advance:    [***] Release Privilege:    [***] Application
Fee:    [***] Set-Up Fee:    [***] Monthly Curtailment:    [***] Floorplan
Insurance:    [***] Fleet:    [***] Other Terms:    [***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

EXHIBIT D

Corporate Identity Guidelines

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

EXHIBIT E

Service Level Standards

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.



--------------------------------------------------------------------------------

EXHIBIT F

Chrysler Privacy, Security and Confidentiality Agreement

[***]

 

 

*** Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission.

[***] indicates that text has been omitted and is the subject of a confidential
treatment request.